Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of August 10, 2016

among

MURPHY OIL CORPORATION,

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL,

and

MURPHY OIL COMPANY LTD.,

as Borrowers

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

The Lenders Party Hereto

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

DNB BANK ASA, NEW YORK BRANCH, WELLS FARGO BANK, NATIONAL

ASSOCIATION, BNP PARIBAS, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, DNB MARKETS, INC., WELLS FARGO SECURITIES, LLC, BNP

PARIBAS SECURITIES CORP., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and THE BANK OF NOVA SCOTIA,

as Co-Lead Arrangers and Joint Bookrunners

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     39   

Section 1.03 Terms Generally

     39   

Section 1.04 Accounting Terms; GAAP

     39   

ARTICLE II THE CREDITS

     40   

Section 2.01 Commitments

     40   

Section 2.02 Loans and Borrowings

     40   

Section 2.03 Requests for Revolving Borrowings

     41   

Section 2.04 [Reserved]

     42   

Section 2.05 Letters of Credit

     42   

Section 2.06 Funding of Borrowings

     47   

Section 2.07 Interest Elections

     47   

Section 2.08 Termination and Reduction of Commitments

     48   

Section 2.09 Repayment of Loans; Evidence of Debt

     49   

Section 2.10 Prepayment of Loans

     50   

Section 2.11 Fees

     51   

Section 2.12 Interest

     52   

Section 2.13 Alternate Rate of Interest

     52   

Section 2.14 Increased Costs

     53   

Section 2.15 Break Funding Payments

     54   

Section 2.16 Payments Free of Taxes

     55   

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     58   

Section 2.18 Mitigation Obligations; Replacement of Lenders

     60   

Section 2.19 Defaulting Lenders

     61   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     63   

Section 3.01 Organization; Powers

     63   

Section 3.02 Authorization; Enforceability

     63   

Section 3.03 Governmental Approvals; No Conflicts

     63   

Section 3.04 Financial Condition; No Material Adverse Effect; No Default

     64   

Section 3.05 Properties

     64   

Section 3.06 Litigation and Environmental Matters

     65   

Section 3.07 Compliance with Laws and Agreements

     65   

Section 3.08 Investment Company Status

     66   

Section 3.09 Taxes

     66   

Section 3.10 ERISA

     66   

Section 3.11 Disclosure

     66   

Section 3.12 Insurance

     67   

Section 3.13 Restriction on Liens

     67   

Section 3.14 Subsidiaries

     67   

Section 3.15 Location of Business and Offices

     67   

Section 3.16 Marketing of Production

     68   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

Section 3.17 Hedging Agreements

     68   

Section 3.18 Solvency

     68   

Section 3.19 Priority Status

     68   

Section 3.20 Anti-Corruption Laws and Sanctions

     68   

Section 3.21 Use of Proceeds

     69   

Section 3.22 Security Interest in Collateral

     69   

Section 3.23 EEA Financial Institutions

     69   

ARTICLE IV CONDITIONS

     69   

Section 4.01 Effective Date

     69   

Section 4.02 Availability Date

     71   

Section 4.03 Each Credit Event

     72   

ARTICLE V AFFIRMATIVE COVENANTS

     73   

Section 5.01 Financial Statements, Ratings Change, and Other Information

     73   

Section 5.02 Notices of Material Events

     76   

Section 5.03 Existence; Conduct of Business

     77   

Section 5.04 Payment of Obligations

     77   

Section 5.05 Maintenance of Properties

     77   

Section 5.06 Insurance

     78   

Section 5.07 Books and Records; Inspection Rights

     78   

Section 5.08 Compliance with Laws

     79   

Section 5.09 Use of Proceeds

     79   

Section 5.10 Reserve Reports

     79   

Section 5.11 Title Information

     80   

Section 5.12 Additional Guarantors; Collateral

     81   

Section 5.13 Marketing Activities

     86   

Section 5.14 Accounts

     87   

Section 5.15 Account Information

     88   

Section 5.16 More Favorable Financial Covenants; Existing Credit Agreement
Provisions

     88   

Section 5.17 Commodity Exchange Act Keepwell Provisions

     89   

Section 5.18 Canam Distribution Covenant

     89   

ARTICLE VI NEGATIVE COVENANTS

     89   

Section 6.01 Indebtedness

     90   

Section 6.02 Subsidiary Guarantees

     92   

Section 6.03 Liens

     92   

Section 6.04 Fundamental Changes

     93   

Section 6.05 Hedging Agreements

     94   

Section 6.06 Transactions with Affiliates

     94   

Section 6.07 Restrictive Agreements; Subsidiary Distributions

     94   

Section 6.08 Restricted Payments

     95   

Section 6.09 Investments

     95   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

Section 6.10 Restricted Debt Payments

     96   

Section 6.11 Asset Dispositions

     96   

Section 6.12 Termination or Modifications of the Effective Date Canam
Intercompany Obligations

     98   

Section 6.13 New Accounts

     98   

Section 6.14 Financial Covenants

     98   

ARTICLE VII EVENTS OF DEFAULT

     99   

Section 7.01 Events of Default

     99   

Section 7.02 Remedies

     101   

ARTICLE VIII [RESERVED]

     103   

ARTICLE IX THE ADMINISTRATIVE AGENT

     103   

ARTICLE X MISCELLANEOUS

     106   

Section 10.01 Notices

     106   

Section 10.02 Waivers; Amendments

     108   

Section 10.03 Expenses; Indemnity; Damage Waiver

     110   

Section 10.04 Successors and Assigns

     111   

Section 10.05 Survival

     115   

Section 10.06 Counterparts; Integration; Effectiveness; Electronic Execution

     115   

Section 10.07 Severability

     116   

Section 10.08 Right of Setoff

     116   

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process

     116   

Section 10.10 Waiver of Jury Trial

     117   

Section 10.11 Headings

     118   

Section 10.12 Confidentiality

     118   

Section 10.13 Material Non-Public Information

     119   

Section 10.14 Interest Rate Limitation

     119   

Section 10.15 USA Patriot Act

     119   

Section 10.16 Collateral Matters; Hedging Agreements; Cash Management Agreements

     120   

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     120   

Section 10.18 No Advisory or Fiduciary Responsibility

     121    Schedules:    Schedule 2.01 Commitments    Schedule 2.05 Existing
Letters of Credit    Schedule 3.14 Subsidiaries    Schedule 3.16 Marketing
Contracts    Schedule 3.17 Hedging Agreements    Schedule 5.14 Accounts   
Schedule 6.01 Existing Indebtedness   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page Schedule 6.03 Existing Liens    Schedule 6.09 Existing Investments   
Exhibits:    Exhibit A Form of Assignment and Assumption    Exhibit B-1 Form of
Opinion of the Loan Parties’ Counsel    Exhibit B-2 Form of Opinion of MOCL’
Counsel    Exhibit C-1 U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)    Exhibit C-2 U.S. Tax
Certificate (For Non-U.S. Participants that are not Partnerships for U.S.
Federal Income Tax Purposes)    Exhibit C-3 U.S. Tax Certificate (For Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes)   
Exhibit C-4 U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)    Exhibit D Compliance Certificate    Exhibit
E-1 Form of Guaranty Agreement    Exhibit E-2 Form of Mortgage    Exhibit E-3
Form of Security Agreement (Company and Domestic Subsidiaries)    Exhibit E-4
Form of Security Agreement (Canadian Subsidiaries)    Exhibit F Form of
Consolidated Cash Balance Certificate    Exhibit G Form of Subordinated
Intercompany Note   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 10, 2016, among MURPHY OIL CORPORATION, a
Delaware corporation (the “Company”), MURPHY EXPLORATION & PRODUCTION COMPANY –
INTERNATIONAL, a Delaware corporation (“Expro-Intl.”), MURPHY OIL COMPANY LTD.,
a Canadian corporation (“MOCL”), the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Bank of America, N.A., as Syndication Agent, and
DNB Bank ASA, New York Branch, Wells Fargo Bank, National Association, BNP
Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and The Bank of Nova Scotia, as
Co-Documentation Agents.

RECITALS

A. The Company, Expro-Intl. and MOCL, as borrowers, have requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrowers.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1999 Indenture” means the Indenture dated as of May 4, 1999, between the
Company, as issuer and SunTrust Bank, Nashville, N.A., as trustee, as amended
and supplemented from time to time.

“2012 Indenture” means the Indenture dated as of May 18, 2012, between the
Company, as issuer and U.S. Bank National Association, as trustee, as amended
and supplemented from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to the
Company or any Subsidiary (regardless of whether such provision is labeled or
otherwise characterized as a “financial covenant”), including any defined terms
as used therein.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

1

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loan” has the meaning set forth in Section 2.17(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to it in Section 10.01(d).

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, any other Borrower or any of their
respective subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, (a) during the period from and including
the Availability Date through and including the first Business Day immediately
following the date the Administrative Agent receives the financial statements
pursuant to Section 5.01(b) and the related Compliance Certificate pursuant to
Section 5.01(d) for the first full fiscal quarter ending after the Availability
Date (such period, the “Initial Interest Calculation Period”), (i) with respect
to any ABR Revolving Loan, 3.50%, (ii) with respect to any Eurodollar Revolving
Loan, 4.50%, and (iii) with respect to the facility fees payable hereunder,
0.50%; and (b) from and after the

 

2

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Initial Interest Calculation Period, with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as
the case may be, determined by reference to the Consolidated Leverage Ratio as
of the last day of the fiscal quarter or fiscal year of the Company, as
applicable, as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 5.01(d):

 

Level

  

Consolidated

Leverage Ratio

   Facility
Fee Rate   Eurodollar
Spread   ABR
Spread   All-In
Drawn

I

   < 1.0 to 1.0    0.500%   2.50%   1.50%   3.00%

II

   > 1.0 to 1.0 but < 2.00 to1.00    0.500%   3.25%   2.25%   3.75%

III

   > 2.00 to 1.00 but < 3.00 to 1.00    0.500%   4.00%   3.00%   4.50%

IV

   > 3.00 to 1.00    0.500%   4.50%   3.50%   5.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 5.01(d); provided, however, that if the
financial statements and the related Compliance Certificate are not delivered to
the Administrative Agent when due in accordance with Section 5.01(a),
Section 5.01(b) or Section 5.01(d), respectively, then Level IV of the above
grid shall apply in respect of Loans and the facility fees payable hereunder
until the date on which such financial statements and the related Compliance
Certificate are delivered to the Administrative Agent.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined during the term of
this Agreement that the Consolidated Leverage Ratio set forth in any Compliance
Certificate delivered for any period is inaccurate for any reason and the result
thereof is that the applicable Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the Consolidated Leverage Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the affected period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated Leverage Ratio for such affected period, and
any shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to Section 2.12(a), Section 2.12(b), Section 2.12(c),
Section 2.11(a) and Section 2.11(b) as a result of the miscalculation of the
Consolidated Leverage Ratio shall be deemed to be due and payable under the
relevant provisions of Section 2.12(a), Section 2.12(b), Section 2.12(c),
Section 2.11(a) or Section 2.11(b), as applicable, at the time the interest or
fees

 

3

CREDIT AGREEMENT



--------------------------------------------------------------------------------

for such affected period were required to be paid pursuant to said Sections on
the same basis as if the Consolidated Leverage Ratio had been accurately set
forth in such Compliance Certificate (and shall remain due and payable until
paid in full, together with all amounts owing under Section 2.12(c), in
accordance with the terms of this Agreement) and shall be due and payable on the
date of such subsequent determination.

“Approved Fund” has the meaning assigned to it in Section 10.04(b).

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Cawley, Gillespie & Associates, Inc., (c) Ryder Scott Co. LP, (d) W.D. Von
Gonten & Co. Petroleum Engineering, (e) De Golyer and MacNaughton, (f) McDaniel
& Associates Consultants, or (g) any other independent petroleum engineers
reasonably acceptable to the Administrative Agent.

“Asset Sale” shall mean (a) any Disposition of any Property (excluding sales of
inventory and dispositions of cash and Permitted Investments, in each case, in
the ordinary course of business) by the Company or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Company, in each case, to any Person other than to the Company or any other Loan
Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 10.02).

“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof,

 

4

CREDIT AGREEMENT



--------------------------------------------------------------------------------

unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“BNP LC Facility” means the Uncommitted Facility Letter and Supplement between
BNP Paribas and the Company dated as of December 4, 2013 (as amended prior to
the date hereof), but without giving effect to any extension, amendment,
refinancing or other modification thereto or any increase in the principal
amount thereof from or after the Effective Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of the Company, Expro-Intl., and MOCL, and “Borrowers”
means the Company, Expro-Intl. and MOCL, collectively.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Company on behalf of itself,
Expro-Intl. or MOCL for a Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of Canada or any province thereof (including,
without limitation, MOCL).

“Canam” means Canam Offshore Limited, a corporation organized under the laws of
the Bahamas.

“Canam Excess Cash Amount” means, on the last day of any fiscal quarter of the
Company, an amount equal to (a) the aggregate amount of all cash, cash
equivalents, marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper and Permitted
Investments, in each case, held or owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Excluded Canam Entities on such day (net of any such amounts that
have been reserved since July 1 of the then current fiscal year for the purpose
of funding the principal and interest payments due on or before the following
June 30 in respect of the Effective Date Canam Intercompany Obligations required
to be made pursuant to the terms of the Effective Date Canam Intercompany Note)
minus (b) the Canam Quarterly Working Capital Amount for the immediately
succeeding fiscal quarter.

 

5

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Canam Quarterly Working Capital Amount” means, with respect to any fiscal
quarter, 110% of the aggregate amount of cash expenditures (including income
taxes, capital expenditures and operating expenditures, but excluding any
amounts paid or payable in respect of the Effective Date Canam Intercompany
Obligations), in each case, anticipated to be made by the Excluded Canam
Entities during such fiscal quarter (as determined by the Company in good
faith); provided that the Canam Quarterly Working Capital Amount shall not, in
any event, be deemed to be less than $25,0000,000.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.

“Cash Receipts” means all cash received by or on behalf of the Company or any
Subsidiary, including without limitation: (a) amounts payable under or in
connection with any Oil and Gas Properties; (b) cash representing operating
revenue earned or to be earned by the Company or any Subsidiary; (c) proceeds
from Loans; and (d) any other cash received by or on behalf of the Company or
any Subsidiary from whatever source (including proceeds of loans under the
Existing Credit Agreement and amounts received in respect of the Liquidation of
any Hedging Agreement and amounts received in respect of any Asset Sale or
Recovery Event).

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Company or any of its Subsidiaries.

“Certifying Officer” has the meaning set forth in Section 5.01(c).

“Change in Control” means either: (a) any Person or group of related Persons
(other than members of the Murphy Family) shall have acquired beneficial
ownership of more than 35% of the outstanding voting shares of the Company
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder); or (b)
during any period of 12 consecutive calendar months, individuals who were
members of the Board of Directors of the Company on the first day of such period
shall cease to constitute at least 66-2/3% of the members of the Board of
Directors of the Company.

“Change in Law” means the occurrence after the Effective Date, or with respect
to any Lender, any later date on which such Lender becomes a party to this
Agreement, of (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule,

 

6

CREDIT AGREEMENT



--------------------------------------------------------------------------------

regulation or treaty or in the interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 10.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all Property now owned or hereafter acquired which is subject
to a Lien created or purported to be created under one or more Security
Instruments.

“Collateral Compliance Date” means the date that is 30 days after the date the
financial statements are required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) for the last day of the fiscal quarter on which the Collateral
Trigger Event occurs (or such later date as the Administrative Agent may agree
in its sole discretion, which in no event shall be later than the date that is
120 days after the last day of the fiscal quarter on which the Collateral
Trigger Event occurs).

“Collateral Trigger Event” occurs if the Consolidated Leverage Ratio for the
period of twelve consecutive months ending on the last day of any fiscal quarter
of the Company ending on or after March 31, 2017, exceeds 3.25 to 1.00.

“Collateral Trigger Event Date” means the first date upon which the Collateral
Trigger Event occurs.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments on the Effective Date is $1,200,000,000.

 

7

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Commodity Account” has the meaning assigned to such term in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Communications” has the meaning assigned to it in Section 10.01(d).

“Company” has the meaning assigned to such term in the preliminary paragraph of
this Agreement.

“Compliance Certificate” has the meaning assigned to it in Section 5.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash,
cash equivalents, marketable securities, treasury bonds and bills, certificates
of deposit, investments in money market funds and commercial paper and Permitted
Investments, in each case, held or owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Company and the Subsidiaries.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, (a) the following expenses or charges (without duplication) to the
extent deducted from revenues in determining Consolidated Net Income for such
period: (i) income tax expense, (ii) Consolidated Interest Expense, (iii)
depletion, depreciation and amortization expense, (iv) exploration expense for
such period (including all drilling, completion, geological and geophysical
costs), (v) extraordinary or non-recurring cash costs, expenses and charges,
including those related to severance, cost savings, operating expense
reductions, facilities closings, percentage of completion contracts,
consolidations, and integration costs and other restructuring charges or
reserves (provided that the aggregate amount of all amounts added back pursuant
to this clause (v) shall not, in the aggregate, exceed (A) $75,000,000 during
any period of four consecutive fiscal quarters of the Company or
(B) $200,000,000 during the term of this Agreement), (vi) any non-cash losses or
charges under Hedging Agreements resulting from the application of FASB ASC 815,
(vii) noncash compensation expenses or costs related to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, (vii) expenses incurred in the fiscal quarter ended December 31, 2015
associated with the early termination of contracts for the drilling rigs known
as “Discoverer Deep Seas” and “Ocean BlackRhino” (provided that amounts added
back pursuant to this clause (vii) shall not, in the aggregate, exceed
$271,000,000 during the term of this Agreement) and (viii) all other non-cash
charges, expenses or losses including, without limitation, accretion expenses
associated with asset retirement obligations and minus, (b) to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income, (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) income
tax credits (to the extent

 

8

CREDIT AGREEMENT



--------------------------------------------------------------------------------

not netted from income tax expense), (iv) any other non-cash income and (v) any
cash payments made during such period in respect of items described in clause
(a)(v) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio, (i) if
at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Company or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (x) is permitted pursuant to
Section 6.09, (y) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (z) would result in an increase in Consolidated
EBITDA equal to or in excess of $30,000,000; and “Material Disposition” means
any Disposition of property or series of related Dispositions of property that
(x) is permitted pursuant to Section 6.11 and (y) would result in a decrease in
Consolidated EBITDA equal to or in excess of $30,000,000.

“Consolidated EBITDA Ex-Canam” means, for any period, (a) Consolidated EBITDA
minus (b) Excluded Canam EBITDA.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate gross interest expense of the Company and
the Consolidated Subsidiaries for such period, whether paid or accrued,
including (a) to the extent included in interest expense under GAAP: (i)
amortization of debt discount, (ii) capitalized interest, (iii) all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedging Agreements in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP, (iv) the portion of any payments or accruals under capital
leases (and imputed interest with respect to Sale and Leaseback Transactions)
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP, and (v) financing fees (including
arrangement, amendment and contract fees), debt issuance costs, commissions and
expenses and, in each case, the amortization thereof); and (b) all cash dividend
payments or other cash distributions in respect of any Disqualified Capital
Stock or on any series of preferred equity of the Company or the Consolidated
Subsidiaries.

 

9

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, with respect to the Company and
the Consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of the Company and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Company or any Consolidated Subsidiary has an ownership interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Company and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Company or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or deficit) of any Person accrued
prior to the date it becomes a Consolidated Subsidiary or is merged into or
consolidated with the Company or any of its Consolidated Subsidiaries; (d) any
gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns; (e) any non-cash gains or losses or positive or
negative adjustments under FASB ASC 815 as a result of changes in the fair
market value of derivatives; and (f) any cancellation of debt income.

“Consolidated Subsidiaries” means each Subsidiary of the Company (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Company in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Company and
the Consolidated Subsidiaries as of such date.

“Consolidated Total Assets Ex-Canam” means, for any period, (a) Consolidated
Total Assets minus (b) Excluded Canam Assets.

“Consolidated Total Debt” means, at any date, the sum of (a) the aggregate
principal amount of all Indebtedness of the Company and its Subsidiaries at such
date (excluding undrawn letters of credit), determined on a consolidated basis
in accordance with GAAP minus (b) the amount of Net Cash Proceeds received by
the Company from the Required Capital Markets Offering, but only up to an
aggregate amount not to exceed $550,000,000; provided that the amount referred
to in clause (b) shall only be subtracted from the determination of Consolidated
Total Debt on any date during the period from and including the Effective Date
through but excluding the earlier to occur of (i) the date of the repayment in
full (or defeasance in full) of the Existing 2017 Notes and (ii) the maturity
date of the Existing 2017 Notes.

 

10

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, providing for the Administrative Agent’s
exclusive control of a Deposit Account, Securities Account or Commodity Account,
as applicable, after notice is delivered as provided therein, executed and
delivered by the Company or a Subsidiary, as applicable, and the applicable
securities intermediary (with respect to a Securities Account), bank (with
respect to a Deposit Account) or commodity intermediary (with respect to a
Commodity Account), in each case at which such relevant account is
maintained. For purposes of this definition, “control” means “control” within
the meaning of the UCC.

“Credit Agreement Obligations” means, as of any date, the sum of (a) the
aggregate principal amount of all outstanding Loans on such date plus (b) the
aggregate principal amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers as of such date.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

11

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Deposit Account” has the meaning assigned to such term in the UCC.

“Disposition” means with respect to any Property, any sale, lease, Sale and
Leaseback Transaction, Casualty Event, assignment, conveyance, transfer or other
disposition thereof (including by way of merger or consolidation). The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Liquidity” means, as of any date of determination, the sum of (a) the
unused total Commitments on such date plus (b) the unused total commitments
under the Existing Credit Agreement on such date plus (c) the aggregate amount
of Unrestricted Cash of the Company and the Guarantors that are (i) Domestic
Subsidiaries or (ii) Canadian Subsidiaries on such date (provided that, for the
period from and including the Effective Date through and including December 1,
2016, such Unrestricted Cash shall not, in any event, include up to $550,000,000
of the proceeds of any Required Capital Markets Offering) minus (d) the
aggregate principal amount of all Indebtedness of the Company and the
Subsidiaries that by its terms matures within 365 days from such date.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

12

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Effective Date Canam Intercompany Note” means that certain Promissory Note,
dated as of June 28, 2016, made by Canam and payable to the order of MOCL, in an
original principal amount of $1,204,429,777.78.

“Effective Date Canam Intercompany Obligations” means the outstanding “Principal
Amount” under and as defined in the Effective Date Canam Intercompany Note.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and/or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any hazardous material, or to
health and safety matters (solely as it relates to exposure to hazardous
materials).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

13

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of a Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (d) the incurrence by
the Company or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01.

“Excluded Canam Assets” means, for any period, the portion of the Consolidated
Total Assets attributable to the Excluded Canam Entities.

“Excluded Canam EBITDA” means, for any period, the portion of Consolidated
EBITDA attributable to the Excluded Canam Entities.

“Excluded Canam Entities” means the collective reference to (a) Canam, (b) Canam
Brunei Oil Ltd., Murphy Peninsular Maylasia Oil Co., Ltd., Murphy Sabah Oil Co.,
Ltd., Murphy Sarawak Oil Co., Ltd. and each other direct and indirect subsidiary
of Canam that is directly engaged in exploration and production and other
related operations in Malaysia and (c) Murphy Cuu Long Tay Oil Co., Ltd.
(formerly known as Murphy Semai Oil Co., Ltd.).

“Excluded DDA” means (a) zero balance disbursement accounts and (b) segregated
Deposit Accounts, the balance of which consists exclusively of (i) funds due and
owing in the ordinary course of business to unaffiliated third parties in
connection with Company’s and its Subsidiaries’ royalty payment obligations to
such third parties, (ii) payroll, healthcare and other employee wage and benefit
accounts, (iii) tax accounts, including, without limitation, sales tax accounts
and (iv) escrow, defeasance and redemption accounts.

 

14

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Excluded Guaranteed Hedging Obligation” means, shall mean, with respect to any
Subsidiary Guarantor, any Guaranteed Hedging Obligation if, and to the extent
that, all or a portion of the liability of such Subsidiary Guarantor with
respect to, or the grant by such Subsidiary Guarantor of a security interest to
secure, such Guaranteed Hedging Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guarantee, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee obligation or other liability
of such Subsidiary Guarantor or the grant of such security interest becomes or
would become effective with respect to such Guaranteed Hedging Obligation or (b)
in the case of a Guaranteed Hedging Obligation subject to a clearing requirement
pursuant to section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Subsidiary Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any
successor provision thereto), at the time the guarantee obligation or other
liability of such Subsidiary Guarantor becomes or would become effective with
respect to such related Guaranteed Hedging Obligation. If a Guaranteed Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Guaranteed Hedging Obligation
that is attributable to swaps for which such guarantee obligation or other
liability or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing 2017 Notes” means the 2.500% Notes due 2017, issued by the Company
pursuant to the second supplement to the 2012 Indenture.

 

15

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain 5-Year Revolving Credit Agreement
dated as of June 14, 2011 among the Company, Canam and MOCL, as borrowers,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders and agents
party thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time (including pursuant to the Existing Credit Agreement
Amendment).

“Existing Credit Agreement Amendment” means that certain Third Amendment to
5-Year Revolving Credit Agreement, dated as of the Effective Date, by and among
the Company, Canam and MOCL, JPMorgan Chase Bank, N.A., as administrative agent,
and the lenders and agents party thereto, which amends the Existing Credit
Agreement.

“Existing Notes” means, collectively, (a) the Existing 2017 Notes, (b) the
4.000% Notes due 2022, issued by the Company pursuant to the first supplement to
the 2012 Indenture, (c) the 3.700% Notes due 2022, issued by the Company
pursuant to the second supplement to the 2012 Indenture, (d) the 7.050% Notes
due 2029, issued by the Company pursuant to the first supplement to the 1999
Indenture and (e) the 5.125% Notes due 2042, issued by the Company pursuant to
the second supplement to the 2012 Indenture, in each case outstanding as of the
Availability Date.

“Existing Revolving Lenders” means the lenders from time to time party to the
Existing Credit Agreement.

“Expro-Intl.” has the meaning assigned to such term in the preliminary paragraph
of this Agreement.

“Expro-USA” means Murphy Exploration & Production Company – USA, a Delaware
corporation.

“Farm-In Agreement” shall mean an agreement whereby a Person agrees, among other
things, to pay all or a share of the drilling, completion or other expenses of
one or more wells or perform the drilling, completion or other operation on such
well or wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.

“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that grants to another party the right to earn an ownership
interest in an Oil and Gas Property.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the NY
FRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

16

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Fee Letter” means each of (a) that certain Fee Letter dated as of August 1,
2016, by and among the Company and JPMorgan Chase Bank, N.A. and (b) that
certain Fee Letter dated as of August 1, 2016 by and among the Company, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., DNB Markets,
Inc., DNB Capital LLC, Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, BNP Paribas Securities Corp., BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and The Bank of Nova Scotia.

“Financial Covenant” means each of (a) the Consolidated Leverage Ratio covenant
set forth in Section 6.14(a), (b) the Consolidated Interest Coverage Ratio
covenant set forth in Section 6.14(b) and (c) the Minimum Domestic Liquidity
Coverage Ratio set forth in Section 6.14(c). The foregoing clauses (a) through
(c) are collectively referred to as the “Financial Covenants”.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such
Person. The term “Financial Officer” without reference to a Person shall mean a
Financial Officer of the Company.

“Fitch” means Fitch Ratings.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

 

17

CREDIT AGREEMENT



--------------------------------------------------------------------------------

or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” when used as a verb to refer to the act of guaranteeing any
Indebtedness or other obligations of a Person (for example, as such term is used
in the phrase “no Subsidiary shall Guarantee any Indebtedness”) has a
correlative meaning thereto.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between any Borrower or any Subsidiary and any Person that entered into such
Cash Management Agreement prior to the time, or during the time, that such
Person was, a Lender or an Affiliate of a Lender (including any such Cash
Management Agreement in existence prior to the Effective Date), even if such
Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for any
reason (any such Person, a “Guaranteed Cash Management Provider”); provided
that, for the avoidance of doubt, the term “Guaranteed Cash Management
Agreement” shall not include any Cash Management Agreement or transactions under
any Cash Management Agreement entered into after the time that such Guaranteed
Cash Management Provider ceases to be a Lender or an Affiliate of a Lender.

“Guaranteed Cash Management Obligations” means any and all amounts and other
obligations owing by any Borrower or any Subsidiary to any Guaranteed Cash
Management Provider under any Guaranteed Cash Management Agreement (whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)).

“Guaranteed Cash Management Provider” has the meaning assigned to such term in
the definition of Guaranteed Cash Management Agreement.

“Guaranteed Hedging Agreement” means any Hedging Agreement between any Borrower
or any Subsidiary and any Person that entered into such Hedging Agreement prior
to the time, or during the time, that such Person was, a Lender or an Affiliate
of a Lender (including any such Hedging Agreement in existence prior to the
Effective Date), even if such Person subsequently ceases to be a Lender (or an
Affiliate of a Lender) for any reason (any such Person, a “Guaranteed Hedging
Party”); provided that, for the avoidance of doubt, the term “Guaranteed Hedging
Agreement” shall not include any Hedging Agreement or transactions under any
Hedging Agreement entered into after the time that such Guaranteed Hedging Party
ceases to be a Lender or an Affiliate of a Lender.

“Guaranteed Hedging Obligations” means any and all amounts and other obligations
owing to any Guaranteed Hedging Party under any and all Guaranteed Hedging
Agreement (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)); provided that the Guaranteed
Hedging Obligations shall not, in any event, include any Excluded Guaranteed
Hedging Obligation.

“Guaranteed Hedging Party” has the meaning assigned to such term in the
definition of Guaranteed Hedging Agreement.

 

18

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Guaranteed Cash Management Providers and the Guaranteed
Hedging Parties, and “Guaranteed Party” means any of them individually.

“Guarantors” means (a) the Company and (b) each Subsidiary that is a party to a
Guaranty Agreement as a “Guarantor” (as such term is defined in such Guaranty)
and guarantees the Obligations (including pursuant to Section 4.01 and
Section 5.12).

“Guaranty Agreement” means (a) in the case of the Company, each Domestic
Subsidiary and each Canadian Subsidiary, the Guaranty Agreement executed by the
Guarantors in substantially the form of Exhibit E-1, and (b) in the case of any
Foreign Subsidiary other than a Canadian Subsidiary, a guaranty agreement, in
form and substance satisfactory to the Administrative Agent (in each case, with
such changes thereto as determined by the Administrative Agent as shall be
advisable under the laws of the jurisdiction in which such Person is organized
or in which its assets are located), unconditionally guarantying, on a joint and
several basis, payment of the Obligations, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” or words
of similar import pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions (including any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act); provided that (i) no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries or (ii) no agreement for the physical
purchase and sale of any commodity shall be a “Hedging Agreement”.

“Hedging Obligation” shall mean, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever
nature. Unless otherwise indicated herein, each reference to the term
“Hydrocarbon Interests” shall mean Hydrocarbon Interests of the Company and/or
its Subsidiaries, as the context requires.

 

19

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by or pursuant to bonds,
debentures, notes, bankers’ acceptances, or other similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding those from time to time incurred in the ordinary course of business
which are not greater than 60 days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP), (e) all Capital
Lease Obligations of such Person, (f) all obligations of such Person under
Synthetic Leases, (g) all obligations, contingent or otherwise, of such Person
as account party under all letters of credit and letters of guaranty, and
including, for the avoidance of doubt, all reimbursement obligations of such
Person in respect of surety bonds and similar instruments issued for the account
of such Person, (h) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of the property securing such obligations, (i) all Guarantees by
such Person of Indebtedness (as defined in other clauses of this definition) of
others, (j) all obligations of such Person to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business, (k) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, and (l) all obligations of such Person in respect
of Disqualified Capital Stock; provided that notwithstanding the foregoing,
Indebtedness shall exclude (i) the contractual carry of a portion of the
development costs of Athabasca Oil Corporation’s interest in the Kaybob Duvernay
lands in an aggregate amount not to exceed $171,000,000 and (ii) unsecured
contingent obligations under surety bonds and similar instruments issued for the
account of the Company or any Subsidiary so long as (A) no Subsidiary is liable
for any reimbursement or other payment obligations in respect thereof and (B)
such obligations are not subject to any Guarantee or other form of credit
support by any Subsidiary. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Incorporated Provision” has the meaning assigned to such term in
Section 5.16(b).

 

20

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
July 26, 2016 relating to the Borrowers and the Transactions.

“Interest Election Request” means a request by the Company on behalf of itself,
Expro-Intl. or MOCL to convert or continue a Revolving Borrowing in accordance
with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, to the extent that funds are available, as determined by each Lender, in its
sole discretion, 12 months thereafter, as the Company may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

21

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Investment” means, as applied to any Person, any direct or indirect (a)
acquisition (whether for cash, Property, services or securities or otherwise,
and including pursuant to any merger or consolidation with any Person) by such
Person of Equity Interests in any other Person, (b) capital contribution or
other investment by such Person to or in any other Person, (c) loan or advance
made by such Person to any other Person, (d) assumption, purchase or other
acquisition by such Person of any Indebtedness of any other Person,
(e) Guarantee by such Person of Indebtedness of any other Person, or (f)
purchase or other acquisition (in one transaction or a series of transactions)
by such Person of any assets of any other Person constituting a business unit.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) DNB Bank ASA, New York Branch, (iv) Wells Fargo Bank,
National Association, (v) BNP Paribas, (vi) The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and (vii) The Bank of Nova Scotia and (b) any other Lender acceptable to
the Administrative Agent and the Company that has agreed in its sole discretion
to become an Issuing Bank hereunder pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, in each case, in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank’ shall be deemed to be a reference to the
relevant Issuing Bank.

“Junior Indebtedness” means, collectively, (a) each of the Existing Notes, (b)
any Indebtedness that is incurred in exchange for, or the proceeds of which are
used to extend, refinance, replace, defease, discharge, refund or otherwise
retire for value any Existing Notes, (c) any Indebtedness that is subordinated
in right of payment to the Obligations and (d) from and after the Collateral
Trigger Event Date, (i) any Indebtedness that is junior in right of security to
the Secured Obligations and (ii) any indebtedness that is unsecured.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. The LC Exposure of
any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrowers at such
time.

 

22

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated, DNB Markets, Inc., Wells Fargo Securities, LLC, BNP
Paribas Securities Corp., The Bank of Tokyo-Mitsubishi UFJ, Ltd., and The Bank
of Nova Scotia, in their respective capacities as co-lead arrangers and joint
bookrunners hereunder.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of the Letter of Credit Commitment (a) for each of (i) JPMorgan
Chase Bank, N.A., (ii) Bank of America, N.A., (iii) DNB Bank ASA, New York
Branch, (iv) Wells Fargo Bank, National Association, (v) BNP Paribas, (vi) The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and (vii) The Bank of Nova Scotia, is
$28,571,430, and (b) for any other Lender that is an Issuing Bank, is the amount
agreed to in writing by such Issuing Bank as its Letter of Credit Commitment
hereunder; or if an Issuing Bank has entered into an Assignment and Assumption,
the amount set forth for such Issuing Bank as its Letter of Credit Commitment in
the Register maintained by the Administrative Agent; provided that the total
Letter of Credit Commitments shall not exceed $200,000,000.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided, further, that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

23

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Liquidate” means, with respect to any Hedging Agreement, (a) the sale,
assignment, novation, unwind or termination of all or any part of such Hedging
Agreement or (b) the creation of an offsetting position against all or any part
of such Hedging Agreement. The terms “Liquidated” and “Liquidation” have
correlative meanings thereto.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Letter of Credit and any applications or agreements relating thereto, any
promissory notes issued by the Borrowers under this Agreement, each Guaranty
Agreement, the Security Instruments, each Fee Letter, any certificate required
to be delivered under this Agreement or any other Loan Document by or on behalf
of the Company or any of the Subsidiaries, and any agreements entered into in
connection herewith by any Borrower or any other Loan Party with or in favor of
the Administrative Agent and/or the Lenders, including any amendments,
modifications or supplements thereto or waivers thereof, and any other documents
prepared in connection with the other Loan Documents, if any.

“Loan Parties” means each Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to a Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their obligations under this Agreement or any other Loan Document or (c)
the rights of or benefits available to the Lenders under this Agreement or any
other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Real Property” means any fee-owned real property (other than, for the
avoidance of doubt, any Oil and Gas Properties) having a fair market value in
excess of $5,000,000 as of the date of acquisition thereof.

“Material Subsidiary” means, (a) Expro-USA, (b) Expro-Intl., (c) MOCL,
(d) Murphy Exploration & Production Company, (e) Canam and (f) as of any date of
determination, any other Subsidiary which, as of the most recent fiscal quarter
of the Company, for the period of four consecutive fiscal quarters then ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b), contributed greater than (i) five percent of Consolidated
EBITDA for such period or (ii) five percent of Consolidated Total Assets as of
the

 

24

CREDIT AGREEMENT



--------------------------------------------------------------------------------

last day of such period; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds ten percent of
Consolidated EBITDA for any such period or ten percent of Consolidated Total
Assets as of the last day of any such fiscal quarter, then the Company shall,
pursuant to Section 5.01(d), designate in the Compliance Certificate required to
be delivered for such fiscal quarter or fiscal year, as applicable, sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and upon the
delivery of such Compliance Certificate to the Administrative Agent, such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. In the event the Company fails to so designate sufficient
additional Subsidiaries as “Material Subsidiaries” in the Compliance Certificate
as aforesaid, the Administrative Agent may, by written notice to the Company,
designate sufficient additional Subsidiaries as “Material Subsidiaries” on the
Company’s behalf, whereupon such Subsidiaries shall constitute “Material
Subsidiaries” for all purposes of this Agreement.

“Maturity Date” means the date that is the third anniversary of the Availability
Date; provided that if such date is not a Business Day, the “Maturity Date”
shall be the Business Day immediately preceding such date.

“Maximum Rate” has the meaning set forth in Section 10.12.

“MOCL” has the meaning assigned to such term in the preliminary paragraph of
this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means each of the mortgages and deeds of trust or other security
documents encumbering any Oil and Gas Properties or other Material Real Property
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Guaranteed Parties, substantially in the form of
Exhibit E-2 (with such changes thereto as shall be advisable under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded and
to reflect the nature of the Properties subject thereto), in each case, to be in
form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Murphy Exploration & Production Company” means Murphy Exploration & Production
Company, a Delaware corporation

“Murphy Family” means (a) the C.H. Murphy Family Investments Limited
Partnership, (b) the Estate of C.H. Murphy, Jr., and (c) siblings of the late
C.H. Murphy, Jr. and his and their respective Immediate Family. For purposes of
this definition, “Immediate Family” of a person means such person’s spouse,
children, siblings, mother-in-law and father-in-law, sons-in-law,
daughters-in-law, brothers-in-law and sisters-in-law.

 

25

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), minus (i) attorneys’
fees, accountants’ fees, investment banking fees and other customary fees and
expenses actually incurred in connection therewith and paid to third parties
(other than Affiliates), (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Loan Document), (iii) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), (iv) in the case of any Asset
Sale or Recovery Event by a non-wholly owned Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof attributable to minority interests and not
available for distribution to or for the account of a Borrower as a result
thereof and (v) any reserve for adjustment in respect of (x) the sale price of
such asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by any Borrower or any
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this subclause
(v) and (b) in connection with any issuance or sale of Equity Interests or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith and paid to third parties (other than
Affiliates).

“Non-Defaulting Lender” has the meaning set forth in Section 2.17(f).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (a) any and all amounts owing or to be owing by any
Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising) to the Administrative Agent, the Issuing Banks,
any Lender or any Related Party of any of the foregoing under any Loan Document;
(b) all Guaranteed Hedging Obligations; (c) all Guaranteed Cash Management
Obligations; and (d) all renewals, extensions and/or rearrangements of any of
the above. Without limitation of the foregoing, the term “Obligations” shall
include the unpaid principal of and interest on the Loans and the LC Exposure
(including, without limitation,

 

26

CREDIT AGREEMENT



--------------------------------------------------------------------------------

interest accruing at the then applicable rate provided in this Agreement after
the maturity of the Loans and LC Exposure and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower or any of its Subsidiaries or any
Guarantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), reimbursement obligations (including, without
limitation, to reimburse LC Disbursements), obligations to post cash collateral
in respect of Letters of Credit, payments in respect of an early termination of
Guaranteed Hedging Obligations and unpaid amounts, fees, expenses, indemnities,
costs, and all other obligations and liabilities of every nature of any
Borrower, any Subsidiary or any Guarantor, whether absolute or contingent, due
or to become due, now existing or hereafter arising under this Agreement, the
other Loan Documents, any Guaranteed Hedging Agreement or any Guaranteed Cash
Management Agreement; provided that the definition of Obligation shall exclude
any Excluded Guaranteed Hedging Obligation.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Company and/or its Subsidiaries, as the context requires.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan, Letter of Credit or this Agreement or any other Loan Document).

 

27

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of the Company or any Subsidiary
(other than intercompany Indebtedness) in an aggregate principal amount
exceeding $20,000,000 (with committed but unutilized amounts under such Other
Debt Agreement being deemed fully drawn for purposes of measuring such
threshold).

“Other Provision” means any representation, warranty, affirmative covenant,
negative covenant or event of default contained in the Existing Credit
Agreement, in each case, that was not contained in the Existing Credit Agreement
as of the Availability Date, including any defined terms as used therein, the
subject matter of which is more beneficial to the Existing Revolving Lenders
than as set forth herein or more restrictive to the Company or any Subsidiary
than as set forth herein (and such representation, warranty, covenant, event of
default or similar restriction shall be deemed an Other Provision only to the
extent that it is more beneficial or more restrictive).

“Other Secured Obligations” means, from and after the Collateral Trigger Event
Date, all Obligations, other than to the extent constituting Credit Agreement
Obligations.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

28

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP (or in the
case of any Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction), or for property taxes on property that the Company or
any Subsidiary has determined to abandon if the sole recourse for such tax,
assessment, charge or claim is to such property;

(b) Liens in respect of property or assets of the Company or any of the
Subsidiaries imposed by law, such as landlords’, sublandlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and secure obligations that are not overdue
by more than 60 days or which are being contested in good faith by appropriate
proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, rights-of-way, restrictive covenants, licenses, restrictions
(including zoning restrictions), minor title defects, exceptions, deficiencies
or irregularities in title, encroachments, protrusions, servitudes, permits,
conditions and covenants and other similar charges or encumbrances (including in
any rights-of-way or other property of the Company or its Subsidiaries for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil or other minerals or timber, and
other like purposes, or for joint or common use of real estate, rights of way,
facilities and equipment) not interfering in any material respect with the
business of the Company and its Subsidiaries, taken as a whole;

(f) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(g) Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(h) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

29

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) judgment liens in respect of judgments that to do not constitute an Event of
Default under Section 7.01(k);

(j) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Company or any Subsidiary in the ordinary course of business or otherwise
permitted by this Agreement and not securing Indebtedness;

(k) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, Farm-Out Agreements, Farm-In Agreements, division orders,
contracts for the sale, gathering, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by any Borrower or
any Subsidiary;

(l) Liens on pipelines, pipeline facilities and other midstream assets or
facilities that arise by operation of law or other like Liens arising by
operation of law in the ordinary course of business and incidental to the
exploration, development, operation and maintenance of Oil and Gas Properties;

(m) Liens on equipment of the Company or any Subsidiary granted in the ordinary
course of business to the Company’s or such Subsidiary’s client at which such
equipment is located;

(n) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(p) Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements;

(q) Liens arising in connection with conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company and the Subsidiaries in the ordinary course of business permitted by
this Agreement, purchase orders and other agreements entered into with customers
of the Company or any Subsidiary in the ordinary course of business;

 

30

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(r) purported Liens evidenced by the filing of precautionary financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(s) trustees’ Liens granted pursuant to any indenture governing any Indebtedness
not otherwise prohibited by this Agreement in favor of the trustee under such
indenture and securing only obligations to pay compensation to such trustee, to
reimburse such trustee of its expenses and to indemnify such trustee under the
terms of such indenture; and

(t) Liens on property or assets of the Company or any Guarantor consisting of
marine Liens provided for in Title XI of the Merchant Marine Act of 1936 or
foreign equivalents;

(u) operating leases, licenses, subleases or sublicenses granted to others not
(i) interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (ii) securing any indebtedness; and

(w) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Company and its Subsidiaries, taken as a whole;

provided that the term “Permitted Encumbrances” shall not, in any event, include
any Lien securing Indebtedness.

“Permitted Investments” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof; (b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, bankers’ acceptances and time deposits maturing within 270 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) any evidence of Indebtedness issued, guaranteed
or insured by the government of Canada or any province or territory thereof, and
having terms to maturity of not more than three hundred sixty (360) days from
the date of acquisition; (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and (f) money market funds that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

31

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Permitted Liens” means any Lien permitted to remain outstanding pursuant to
Section 6.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Non-Producing Oil and Gas Properties” means all Oil and Gas Properties
which constitute proved developed non-producing reserves as defined in the
Definitions for Oil and Gas Reserves promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in
question.

“Proved Oil and Gas Properties” means, collectively, Proved Producing Oil and
Gas Properties, Proved Non-Producing Oil and Gas Properties and Proved
Undeveloped Oil and Gas Properties.

“Proved Producing Oil and Gas Properties” means all Oil and Gas Properties which
constitute proved developed producing reserves as defined in the Definitions for
Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Proved Undeveloped Oil and Gas Properties” means all Oil and Gas Properties
which constitute proved undeveloped reserves as defined in the Definitions for
Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

 

32

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Hedging Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rating Agencies” shall mean Moody’s and S&P, collectively.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim, any condemnation proceeding or any other Casualty
Event, in each case, relating to any asset or assets of the Company or any of
the Subsidiaries.

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Capital Markets Offering” has the meaning set forth in
Section 4.02(d).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Required Subsidiary Guarantor” means, as of any date of determination, each
Domestic Subsidiary which, as of the most recent fiscal quarter of the Company,
for the period of four consecutive fiscal quarters then ended for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b), contributed greater than (a) five percent of Consolidated
EBITDA Ex-Canam for such period or (b) five percent of Consolidated Total Assets
Ex-Canam as of the last day of such period; provided that, if at any time the
aggregate amount of Consolidated EBITDA Ex-Canam or Consolidated Total Assets
Ex-Canam attributable to all Subsidiaries that are not Guarantors exceeds ten
percent of Consolidated EBITDA Ex-Canam for any such period or ten percent of
Consolidated Total Assets Ex-Canam as of the last day of any such fiscal
quarter, then the Company shall, pursuant to Section 5.01(d), designate in the
Compliance Certificate required to be delivered for such fiscal quarter or
fiscal year, as applicable, sufficient Subsidiaries, whether Domestic
Subsidiaries, Foreign Subsidiaries or a combination thereof, as “Required
Subsidiary Guarantors” to eliminate such excess, and upon the delivery of such
Compliance Certificate to the Administrative Agent, such designated Subsidiaries
shall for all purposes of this Agreement constitute Required Subsidiary
Guarantors

 

33

CREDIT AGREEMENT



--------------------------------------------------------------------------------

and each shall be required to become a Guarantor pursuant to Section 5.12(a). In
the event that the Company fails to designate sufficient additional Subsidiaries
as “Required Subsidiary Guarantors” in the Compliance Certificate as aforesaid,
the Administrative Agent may, by written notice to the Company, designate
sufficient Subsidiaries, whether Domestic Subsidiaries, Foreign Subsidiaries or
a combination thereof, as “Required Subsidiary Guarantors” on the Company’s
behalf, to eliminate such excess, and upon delivery of such written notice to
the Company, such designated Subsidiaries shall for all purposes of this
Agreement constitute Required Subsidiary Guarantors and each shall be required
to become a Guarantor pursuant to Section 5.12(a). For the avoidance of doubt,
the term “Required Subsidiary Guarantor” shall include any Domestic Subsidiary
or Canadian Subsidiary that has or is required to grant a Lien on its Oil and
Gas Properties pursuant to Section 5.12.

“Reserve Report” means each report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st the Proved Oil and Gas Properties of the Company and the
Subsidiaries and separating out, in reasonable detail, the portion thereof
constituting US and Canadian Proved Reserves, together with a projection of the
rate of production and future net income, Taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions and discount rate consistent with the Administrative Agent’s lending
requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Company.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any
Property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, or any other relevant sanctions authority, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned 50% or more by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

34

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, or any other relevant sanctions authority.

“Secured Capacity Amount” means, from and after the Collateral Trigger Event
Date, on any day, (if positive): (a) the Secured Debt Cap in effect on such day,
less (b) the aggregate outstanding principal amount of the Credit Agreement
Obligations on such day (but determined prior to giving effect to any Borrowing
or LC Disbursement on such day), less (c) the aggregate outstanding principal
amount of any due and owing reimbursement obligations of the Company or its
Subsidiaries pursuant to the BNP LC Facility on such day (but solely to the
extent such amounts are permitted to be incurred pursuant to this Agreement on
the date of such determination).

“Secured Credit Agreement Obligations” means, from and after the Collateral
Trigger Event Date, on any day, all Credit Agreement Obligations in an amount
not to exceed (a) the Secured Debt Cap minus (b) the aggregate outstanding
principal amount of any due and owing reimbursement obligations of the Company
or its Subsidiaries pursuant to the BNP LC Facility on such day (but solely to
the extent such amounts are permitted to be incurred pursuant to this Agreement
on the date of such determination). For the avoidance of doubt, any Credit
Agreement Obligations (or portion thereof) that are not Secured Credit Agreement
Obligations pursuant to the requirements set forth in this definition shall,
nonetheless, remain Obligations and Guaranteed Obligations hereunder, provided
that such Obligations and Guaranteed Obligations shall be unsecured.

“Secured Debt Cap” means, at any time, the lesser of (a) at any time the
Existing Notes referred to in clause (d) of the definition thereof are
outstanding, an amount equal to 10.0% of the Company’s Consolidated Net Assets
(as defined in the 1999 Indenture, but without giving effect to any amendment or
other modification thereto that occurs on or after the Effective Date and has
the effect of decreasing the amount of such calculation from the amount that
would have resulted prior to giving effect to such amendment or other
modification) as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) and (b) at any time any other Existing Notes
(other than those referred to in the immediately preceding clause (a) are
outstanding, an amount equal to 10.0% of the Company’s Consolidated Net Assets
(as defined in the 2012 Indenture, but without giving effect to any amendment or
other modification thereto that occurs on or after the Effective Date and has
the effect of decreasing the amount of such calculation from the amount that
would have resulted prior to giving effect to such amendment or other
modification) as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b). Notwithstanding the foregoing, if at any
time, (i) the 1999 Indenture and the 2012 Indenture are (A) refinanced in full
or modified in a manner that would increase the “springing lien” threshold

 

35

CREDIT AGREEMENT



--------------------------------------------------------------------------------

thereunder or (B) repaid, defeased or otherwise terminated, the definition of
“Secured Debt Cap” hereunder shall automatically (and without further action by
any party hereto) receive the benefit of any such increased threshold (and shall
be deemed to be so increased hereunder), or in the case of the foregoing clause
(B), the Secured Debt Cap shall be deemed to be infinity and (ii) if the Company
is obligated to grant Liens on its assets to secure the Existing Notes under the
1999 Indenture or the 2012 Indenture, the Secured Debt Cap shall be deemed to be
infinity.

“Secured Obligations” means, from and after the Collateral Trigger Event Date,
collectively, (a) all Secured Credit Agreement Obligations and (b) all Other
Secured Obligations.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Agreement” means (a) in the case of the Company and each Domestic
Subsidiary, the Security Agreement, substantially in the form of Exhibit E-3,
(b) in the case of each Canadian Subsidiary, (i) the Demand Debenture and
Negative Pledge and (ii) the General Security Agreement and Share Pledge, each
substantially in the form of Exhibit E-4, or (c) in the case of any Foreign
Subsidiary other than a Canadian Subsidiary, a security agreement, in form and
substance satisfactory to the Administrative Agent (in each case, with such
changes thereto as determined by the Administrative Agent as shall be advisable
under the law of the jurisdiction in which such Person is organized or in which
its assets are located).

“Security Instruments” means each Guaranty Agreement, the Mortgages, the
Security Agreements, the Control Agreements, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
any Loan Party or any other Person (other than Guaranteed Hedging Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities
(subordinated, contingent or otherwise); (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities
(subordinated, contingent or otherwise), as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
either the Effective Date or the Availability Date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental

 

36

CREDIT AGREEMENT



--------------------------------------------------------------------------------

reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Intercompany Note” means a Subordinated Intercompany Note
substantially in the form of Exhibit G pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Surplus Inventory” means equipment of the Company or any Subsidiary, which the
Company has determined in good faith (a) represents surplus equipment that is
not necessary in the conduct of the exploration and production business of the
Company and its Subsidiaries or (b) is obsolete or worn-out and no longer used
or usable in its business.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination, an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, the sum of the outstanding principal amount of
all Lenders’ Revolving Loans and their LC Exposure at such time.

 

37

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by each
Borrower of this Agreement and each other Loan Document to which it is a party,
the borrowing of Loans, the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder, (b) the grant of the security interests and
provision of Collateral by each Loan Party under the Security Instruments to
which it is a party, and (c) with respect to each Guarantor, the execution,
delivery and performance by such Guarantor of the Guaranty Agreement to which it
is a party and each other Loan Document to which it is a party, and its
Guarantee of the Obligations.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other state the laws of which are required to be applied in connection with
the perfection of security interests in any Collateral.

“Unrestricted Cash” means, as of any date of determination, cash or Permitted
Investments of the Company or any of the Guarantors that are (i) Domestic
Subsidiaries or (ii) Canadian Subsidiaries that would not appear as “restricted”
on a consolidated balance sheet of the Company or any of such Guarantors on such
date (it being understood that cash or Permitted Investments subject to a
control agreement in favor of any Person other than the Administrative Agent or
any Lender shall be deemed “restricted”, and cash or Permitted Investments
restricted in favor of the Administrative Agent or any Lender shall be deemed
not “restricted”), but only to the extent that such cash and Permitted
Investments are held in accounts with financial institutions in any jurisdiction
located within the United States of America or Canada.

“U.S. and Canadian Proved Reserves” means the Proved Oil and Gas Properties of
the Company and its Subsidiaries located within (a) the geographical boundaries
of the United States of America and the Outer Continental Shelf adjacent to the
United States of America and (b) Canada and the Outer Continental Shelf adjacent
to Canada.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(iii).

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors (or similar relevant governing body) of such Person.

“Wholly-Owned” means, with respect to a subsidiary of any Person, that all of
the Equity Interests of such subsidiary are, directly or indirectly, owned or
controlled by such Person and/or one or more of its Wholly-Owned subsidiaries
(except for directors’ qualifying shares or other shares required by applicable
law to be owned by a Person other than such Person and/or one or more of its
Wholly-Owned subsidiaries).

 

38

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company, on behalf of the
Borrowers, requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (i) in the event
of an accounting change requiring lease

 

39

CREDIT AGREEMENT



--------------------------------------------------------------------------------

obligations to be recorded on the balance sheet, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would have
been required to be reflected as a liability on the balance sheet on the date
hereof shall be considered capital leases and all calculations and deliverables
under this Agreement or any other Loan Document shall be made in accordance
therewith and (ii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the Total Credit Exposure exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, any
Borrower may borrow, prepay and re-borrow Revolving Loans.

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company, on behalf of itself,
Expro-Intl. or MOCL, may request in accordance herewith, and each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Revolving Borrowings outstanding.

 

40

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Company, on
behalf of itself, Expro-Intl. or MOCL, shall not be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Company. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the applicable Borrower and the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. If no Borrower is specified, the Company shall be the
applicable Borrower. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

41

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 2.04 [Reserved].

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit from any Issuing Bank, for the
Company’s own account, the account of Expro-Intl., MOCL, Expro-USA or another
Loan Party, in a form reasonably acceptable to the Administrative Agent and such
Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company (on behalf of itself,
Expro-Intl. or MOCL) to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to such
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Company, Expro-Intl.
or MOCL, as applicable, also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $200,000,000, (ii) no Lender’s Credit Exposure shall exceed its
Commitment, (iii) the Total Credit Exposure shall not exceed the total
Commitments, and (iv) the LC Exposure of any Issuing Bank shall not exceed its
Letter of Credit Commitment. The Company may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Company shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iv) above shall not be
satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension;
provided that, to the extent such date would extend beyond the date referred to
in

 

42

CREDIT AGREEMENT



--------------------------------------------------------------------------------

the immediately succeeding clause (c)(ii), such Letter of Credit shall,
concurrently with, or prior to, the effectiveness of such renewal or extension
(as applicable), be cash collateralized in a manner (and in such amount)
acceptable to the applicable Issuing Bank in its sole discretion) and (ii)
subject to the parenthetical in the immediately preceding clause (i), the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of each Issuing Bank that issues a
Letter of Credit hereunder, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the applicable Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative

 

43

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent of any payment from the applicable Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank that
issued such Letter of Credit or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, the applicable
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by a
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

44

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.12(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

(i) Replacement of Issuing Bank.

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (A) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (B) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon 30 days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.05(i)(i).

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders

 

45

CREDIT AGREEMENT



--------------------------------------------------------------------------------

with LC Exposure representing greater than 50% of the total LC Exposure)
demanding that the Borrowers cash collateralize the outstanding LC Exposure
pursuant to this paragraph, (ii) any Borrower is required to cash collateralize
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 2.10(b) or cash collateralize outstanding Letters of Credit
pursuant to Section 2.10(c), or (iii) any Borrower is required to cash
collateralize a Defaulting Lender’s LC Exposure pursuant to Section 2.19, then
the applicable Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to such LC Exposure or the excess attributable
to such LC Exposure, as the case may be, as of such date, in each case, plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Section 7.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the applicable Borrower under this Agreement. If
the applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or pursuant to
Section 2.19 as the result of a Defaulting Lender, and the Borrowers are not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 2.10(b),
then such amount (to the extent not applied as aforesaid) shall be returned to
the applicable Borrower within three Business Days after all Events of Default
have been cured or waived or the events giving rise to such cash
collateralization pursuant to Section 2.19 have been satisfied or resolved.

(k) Existing Letters of Credit. On the Availability Date, each of the letters of
credit listed on Schedule 2.05 shall be deemed to have been issued as Letters of
Credit under this Agreement by the Issuing Bank specified for such Letter of
Credit on Schedule 2.05, without payment of any fees otherwise due upon the
issuance of a Letter of Credit, and such Issuing Bank shall be deemed, without
further action by any party hereto, to have sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have purchased
from such Issuing Bank, a participation, to the extent of such Lender’s
Applicable Percentage, in such Letter of Credit.

 

46

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the funds so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent in New York City and designated by the Company in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the applicable Borrower, the interest rate applicable to ABR
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.07, the Company shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company.

 

47

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

(v) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Credit Exposure would exceed the total Commitments.

 

48

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section 2.08 shall be irrevocable; provided that a notice of termination
of the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be
permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

(d) If, on any date when the total Commitments exceeds $1,000,000,000, the
Company or any Subsidiary shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event, then the total Commitments shall be reduced automatically
(without any further action) by an amount equal to 100% of such Net Cash
Proceeds; provided that (i) no such reduction shall be required under this
Section 2.08(d) with respect to (A) any Asset Sale of Surplus Inventory of the
Company or any Subsidiary for fair market value, the Net Cash Proceeds of which
from all such Asset Sales since the Effective Date does not exceed $25,000,000
in the aggregate, or (B) any Asset Sale of Oil and Gas Properties or the Equity
Interests in Subsidiaries owning Oil and Gas Properties, the Net Cash Proceeds
of which from all such Asset Sales since the Effective Date does not exceed
$75,000,000 in the aggregate; and (ii) if, after giving effect to any such
reduction, the total Commitments would be less than $1,000,000,000, then the
total Commitments shall instead be reduced pursuant to this Section 2.08(d) by
an amount necessary (up to the amount of such Net Cash Proceeds) so that after
giving effect to such reduction, the total Commitments equal
$1,000,000,000. Each reduction of the Commitments shall be made ratably among
the Lenders in accordance with their respective Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from a Borrower for the account of the Lenders and each Lender’s share
thereof.

 

49

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered not, to such payee and its registered assigns).

Section 2.10 Prepayment of Loans. (a) Subject to any breakage costs payable
pursuant to Section 2.15, each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section 2.10.

(b) If at any time the Total Credit Exposure exceeds the total Commitments
(including after giving effect to any reduction of the total Commitments
pursuant to Section 2.08(d)), then, the Borrowers shall, without notice or
demand, immediately (i) prepay the Borrowings in an aggregate principal amount
equal to such excess, and (ii) if any excess remains (or would remain) after
prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.05(j). Each prepayment of
Borrowings pursuant to this Section 2.10(b) shall be applied ratably to the
Loans included in the prepaid Borrowings. Prepayments made pursuant to this
Section 2.10(b) shall be accompanied by accrued interest to the extent required
by Section 2.12 and breakage costs to the extent required by Section 2.15.

(c) In the event that the aggregate LC Exposure exceeds the sum of all Letter of
Credit Commitments then in effect, the Borrowers shall, without notice or
demand, immediately replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.05(j), in an aggregate amount sufficient to eliminate such excess.

(d) The Company, on behalf of itself, Expro-Intl. or MOCL, shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder, (i) in the case of prepayment of a Eurodollar Revolving Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of

 

50

CREDIT AGREEMENT



--------------------------------------------------------------------------------

termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12 and breakage costs to
the extent required by Section 2.15.

Section 2.11 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Availability Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Availability Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.20% per annum on the average daily amount of the LC Exposure of
such Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Availability Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure of such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) Participation fees and fronting fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Availability Date; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
the date on which the Commitments terminate shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to paragraph (b) above shall be
payable within ten days after demand. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur

 

51

CREDIT AGREEMENT



--------------------------------------------------------------------------------

after the Availability Date; provided that any fees accruing after the date on
which the Commitments terminate shall be payable on demand. All fees payable
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent (or to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders. Fees paid hereunder shall not be refundable under any circumstances.

Section 2.12 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.12 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section 2.12 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

52

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Revolving Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by

 

53

CREDIT AGREEMENT



--------------------------------------------------------------------------------

such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the applicable
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or any
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.18, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A

 

54

CREDIT AGREEMENT



--------------------------------------------------------------------------------

certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Company and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.

Section 2.16 Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under this Agreement or any other Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable

 

55

CREDIT AGREEMENT



--------------------------------------------------------------------------------

or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company, on behalf of
itself, Expro-Intl. or MOCL, or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, an executed IRS Form
W-8BEN E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any

 

56

CREDIT AGREEMENT



--------------------------------------------------------------------------------

other applicable payments under this Agreement or any other Loan Document, IRS
Form W-8BEN E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “ten
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W-8BEN E or IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for any Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

57

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15 or

 

58

CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute in like funds as those received any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.

 

59

CREDIT AGREEMENT



--------------------------------------------------------------------------------

In such event, if the applicable Borrower has not in fact made such payment,
then each of the Lenders or such Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.05(d) or (e), 2.06(b), 2.17(d) or 10.03(c) then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Sections until all such unsatisfied obligations are
fully paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
(i) if any Defaulting Lender shall have failed to fund all or any portion of any
Loan (each such Loan, an “Affected Loan”), each prepayment of Loans by any
Borrower under Section 2.10 shall be applied first to such Affected Loan and the
principal amount and interest with respect to such payment shall be distributed
(x) to each Lender that is not a Defaulting Lender (each, a “Non-Defaulting
Lender”) pro rata based on the outstanding principal amount of Affected Loans
owing to all Non-Defaulting Lenders, until the principal amount of all Affected
Loans has been repaid in full and (y) to the extent of any remaining amount of
such prepayment, to each Lender pro rata in accordance with such Lender’s
Applicable Percentage, and (ii) each payment made by the applicable Borrower on
account of the interest on any Affected Loans shall be distributed to each
Non-Defaulting Lender pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders.

Section 2.18 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

60

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank) which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

Section 2.19 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a).

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Credit
Exposure to exceed its Commitment and (y) the conditions set forth in
Section 4.03 are satisfied at such time;

 

61

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and

(vi) subject to Section 10.17, no reallocation pursuant to clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increase exposure following such reallocation; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.19(c), and LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to such Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 

62

CREDIT AGREEMENT



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Company, the Issuing Banks each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or equivalent powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third Person (including holders of
its Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of any Borrower or any other
Person), except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Company or any of its Material
Subsidiaries or any order of any Governmental Authority, nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
Transactions, except such as have been obtained or made and are in full force
and effect other than (i) the recording and filing of the Security Instruments
as required by this Agreement and (ii) those third party approvals or consents
which, if not made or obtained would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of the Loan Documents, (c) will not violate
or result in a default under the Existing Notes, any indenture pursuant to which
any Existing Notes are issued, the Existing Credit Agreement or any other
indenture, agreement or other instrument binding upon the Company or any of its
Material Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Material
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Material Subsidiaries.

 

63

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Effect; No Default. (a)
The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2015, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2015, there has been no change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Company and
its Subsidiaries that, taken as a whole, has had or could reasonably be expected
to have, a Material Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing.

Section 3.05 Properties. (a) Each of the Company and its Material Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) Liens permitted by
Section 6.03 and (ii) minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Each of the Company and the Subsidiaries has good and defensible title to
their respective Oil and Gas Properties evaluated in the most recently delivered
Reserve Report, free and clear of all Liens except Liens permitted by
Section 6.03. After giving full effect to the Permitted Encumbrances, the
Company or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and, except for the Company’s development of
the Athabasca Oil Corporation’s interest in the Kaybob Duvernay lands, the
ownership of such Properties shall not in any material respect obligate the
Company or such Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Company’s or such Subsidiary’s net revenue interest in such
Property.

 

64

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Except for such acts or failures to act as could not be reasonably expected
to have a Material Adverse Effect, the Oil and Gas Properties (and Properties
unitized therewith) of the Company and its Subsidiaries have been maintained,
operated and developed in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Company and its
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Company or any Subsidiary is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) of the Company or any
Subsidiary is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Company or such Subsidiary. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Company or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Company or any of its Subsidiaries, in a manner
consistent with the Company’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 3.05(d)
could not reasonably be expected to have a Material Adverse Effect).

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

Section 3.07 Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

65

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Company and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Company nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.

Section 3.11 Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Company and
the Subsidiaries and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Company and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

 

66

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.12 Insurance. The Company has, and has caused all of its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Company and its Subsidiaries.

Section 3.13 Restriction on Liens. Neither the Company nor any Subsidiary is a
party to any agreement or arrangement (other than capital leases creating Liens
permitted by Section 6.03(b) or Section 6.03(e), but then only on the Property
subject of such capital lease), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Obligations and the Loan Documents to the extent
required herein, or restricts any Subsidiary from paying dividends or making any
other distributions in respect of its Equity Interests to the Company or any
Subsidiary, or restricts any Subsidiary from making loans or advances or
transferring any Property to the Company or any Subsidiary, or which requires
the consent of or notice to other Persons in connection therewith, except, in
each case, for such encumbrances or restrictions permitted under Section 6.07.

Section 3.14 Subsidiaries. Except as disclosed to the Administrative Agent by
the Company in writing from time to time after the Effective Date, which shall
be a supplement to Schedule 3.14, (a) Schedule 3.14 sets forth (i) each
Subsidiary’s name as listed in the public records of its jurisdiction of
organization and jurisdiction of organization, and the location of its principal
place of business and chief executive office and, as to each such Subsidiary,
the percentage of each class of Equity Interests issued by such Subsidiary and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding and (ii)
the identity of each (A) Material Subsidiary, (B) Subsidiary that is a
Guarantor, (C) Required Subsidiary Guarantor (and specifying the basis for such
Person being a Required Subsidiary Guarantor, including whether such Required
Subsidiary Guarantor has been designated as such pursuant to the proviso to the
definition of Required Subsidiary Guarantor) and (D) Excluded Canam Entity. All
of the outstanding shares or other Equity Interests of each such Subsidiary are
validly issued and outstanding and, to the extent applicable, fully paid and not
assessable and all such shares or other Equity Interests are owned, beneficially
and of record, by the Company free and clear of all Liens other than Liens
created under the Loan Documents and restrictions on transfer imposed by
applicable. There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interests of the Company or any Subsidiary, except as created by
the Loan Documents and securities laws and other Liens permitted hereunder that
arise by operation of law.

Section 3.15 Location of Business and Offices. The Company’s jurisdiction of
organization is Delaware; and the name of the Company as listed in the public
records of its jurisdiction of organization is Murphy Oil Corporation; (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 5.01(k)). The Company’s principal place of business and
chief executive offices are located at the address specified on Schedule 3.14
(or as set forth in a notice delivered pursuant to Section 5.01(k)).

 

67

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.16 Marketing of Production. Except for contracts listed and in effect
on the Effective Date on Schedule 3.16, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Company represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity, no material agreements exist which are
not cancelable on 60 days’ notice or less without penalty or detriment for the
sale of production from the Company’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of longer than six months.

Section 3.17 Hedging Agreements. Schedule 3.17, as of the Effective Date, and
thereafter, each report required to be delivered by the Company pursuant to
Section 5.01(g), as of the date of such report, sets forth a true and complete
list of all Hedging Agreements of the Company and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

Section 3.18 Solvency. (a) Each Borrower and each of their respective
Subsidiaries is (in each case), and after giving effect to any extension of
credit hereunder, will be (in each case), Solvent and (b) no Borrower nor any of
their respective Subsidiaries intend to (i) be or become subject to a voluntary
or involuntary case under any debtor relief law, (ii) make a general assignment
for the benefit of creditors, or (iii) have a custodian, conservator, receiver
or similar official appointed for any Borrower, any of their respective
Subsidiaries or a substantial part of any Borrower’s assets, in each case within
the next ten Business Days.

Section 3.19 Priority Status. None of the Company or any Subsidiary has taken
any action which would cause the claims of unsecured creditors of the Company or
of any other Subsidiary, as the case may be (other than claims of such creditors
to the extent that they are statutorily preferred or Permitted Liens), to have
priority over any of the Obligations.

Section 3.20 Anti-Corruption Laws and Sanctions.

(a) Each Borrower has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by such Borrower, its
subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Borrower, its
subsidiaries and, to the knowledge of each Borrower, its officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

(b) None of (i) the Borrowers, any of their subsidiaries, or to the knowledge of
any Borrower or such Subsidiary, any of their respective directors, officers, or
employees, or (ii) to the knowledge of any Borrower, any agent of any Borrower
or any of its subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

 

68

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.21 Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used as permitted by Section 5.09. The Borrowers and the
Subsidiaries are not engaged principally, or as one of their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning Regulation T, U or X of the Board).

Section 3.22 Security Interest in Collateral.

(a) The provisions of the Security Instruments are effective to create in favor
of the Administrative Agent, for the benefit of the Guaranteed Parties, legal
and valid Liens on all the Collateral described therein. When financing
statements in appropriate form are filed in the offices specified in the
Security Agreements and, to the extent required under the Security Agreements,
upon the taking of possession or control by the Administrative Agent of the
Collateral described in the Security Agreements with respect to which a security
interest may be perfected only by possession or control, such Liens shall
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the Loan Parties and all third parties,
and having priority over all other Liens except in the case of (a) Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Administrative Agent pursuant to any applicable Governmental
Requirement and (b) Liens perfected only by possession (including possession of
any certificate of title) to the extent the Administrative Agent is not required
by the terms of the Security Agreements to, or does not, maintain possession of
such Collateral.

(b) Each Mortgage is effective to create in favor of the Administrative Agent,
for the benefit of the Guaranteed Parties, legal and valid Liens on all the real
property described therein. When the Mortgages are filed in the applicable
county recording offices, each Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in that portion of the Collateral described in such Mortgage and constituting
real property and fixtures affixed or attached to such real property, securing
the Secured Obligations, enforceable against the Loan Parties and all third
parties, and having priority over all other Liens except Permitted Liens, to the
extent any such Permitted Liens would have priority over the Lien in favor of
the Administrative Agent pursuant to any applicable Governmental Requirement.

Section 3.23 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. This Agreement shall become effective until the
date on which each of the following conditions precedent is satisfied (or waived
in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received (i) either
(A) a counterpart of this Agreement signed on behalf of each Person party hereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed signature page or signed
signature pages with respect to this Agreement)

 

69

CREDIT AGREEMENT



--------------------------------------------------------------------------------

that each such Person has signed a counterpart of this Agreement and (ii) either
(A) a counterpart of the Guaranty Agreement signed on behalf of the Borrowers
and each Required Subsidiary Guarantor or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or email transmission of a
signed signature page or signed signature pages with respect to this Agreement)
that each such Person has signed a counterpart of the Guaranty Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Davis Polk & Wardwell LLP, as counsel for the Loan Parties,
substantially in the form of Exhibit B-1 and (ii) Osler, Hosking & Harcourt LLP,
as counsel for MOCL, substantially in the form of Exhibit B-2. The Company
hereby requests such counsel to deliver such opinions.

(c) Since December 31, 2015, there has been no change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Company and
its Subsidiaries that, taken as a whole, has had or could reasonably be expected
to have, a Material Adverse Effect.

(d) The Administrative Agent shall have received financial projections and
forecasts with respect to the Company and its Consolidated Subsidiaries, in each
case, in form and substance reasonably satisfactory to it.

(e) The Company shall have received at least $1,200,000,000 of irrevocable
written commitments in respect of the Commitments provided for hereunder.

(f) The Administrative Agent and the Lenders shall have received (at least three
Business Days prior to the Effective Date), and shall be reasonably satisfied in
form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not limited to the USA PATRIOT
Act, to the extent such documentation or other information was requested by the
Administrative Agent or any such applicable Lender at least seven days prior to
the Effective Date.

(g) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement, the other Loan Documents or the Transactions, all
in form and substance satisfactory to the Administrative Agent and its counsel.

(h) The Lenders shall have received such documents and other instruments as are
customary for transactions of this type or as they or their counsel may
reasonably request.

The Administrative Agent shall notify the Company and the Lenders of the
occurrence of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the Effective Date shall not occur
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 11:59 p.m., New York City time, on August 31, 2016
(and, in the event such conditions are not so satisfied, extended or waived, the

 

70

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Commitments shall terminate at such time). For purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

For the avoidance of doubt, the obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder are, notwithstanding the
occurrence of the Effective Date in accordance with this Section 4.01, subject
to (and shall not become effective until) satisfaction (or waiver in accordance
with Section 10.02) of each of the conditions precedent set forth in
Section 4.02 and Section 4.03 below.

Section 4.02 Availability Date. The availability of the Commitments provided for
hereunder and the obligations of the Lenders to make Loans hereunder and the
obligations of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

(a) Each of the conditions set forth in Section 4.01 above shall have been
satisfied and the Effective Date shall have occurred.

(b) The Administrative Agent shall have received a certificate, dated the
Availability Date and signed by a Responsible Officer of the Company, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.03.

(c) The Administrative Agent, Lenders and Lead Arrangers shall have received all
fees and other amounts due and payable to each such Person (including, without
limitation, the fees and expenses of Paul Hastings LLP, as counsel to the
Administrative Agent) on or prior to the Availability Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

(d) The Company shall have consummated a capital markets offering of at least
$400,000,000, which offering shall have resulted in not less than $385,000,000
of Net Cash Proceeds; provided that, any such capital markets offering that is
in the form of a debt instrument shall, in any event, have a maturity date that
is no earlier than 90 days after the Maturity Date (such capital markets
offering, the “Required Capital Markets Offering”).

(e) The Administrative Agent shall have received updated financial projections
and forecasts with respect to the Company and its Consolidated Subsidiaries, in
each case, in form and substance reasonably satisfactory to it.

(f) The Existing Credit Agreement Amendment shall be closed and effective and
the Existing Commitments (as defined in the Existing Credit Agreement Amendment)
of the Extending Lenders (as defined in the Existing Credit Agreement Amendment)
shall have been reduced to zero and terminated.

 

71

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) The Administrative Agent and the Lenders shall have received (at least three
Business Days prior to the Availability Date), and shall be reasonably satisfied
in form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not limited to the USA PATRIOT
Act, to the extent such documentation or other information was requested by the
Administrative Agent or any such applicable Lender at least seven days prior to
the Availability Date.

(h) The Administrative Agent shall have received, in each case, in form and
substance reasonably satisfactory to it, updated versions of each of
Schedule 2.05, Schedule 3.14, Schedule 3.16 and Schedule 3.17, in each case,
reflecting any updates thereto from the version provided on the Effective Date;
provided that, in the event fewer than fifteen days have elapsed between the
Effective Date and the Availability Date, the Company shall only be required to
deliver any updates to Schedule 2.05, and not any other Schedule referred to in
this clause (h).

(i) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall notify the Company and the Lenders of the
Availability Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the Availability Date shall not occur
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 1:00 p.m., New York City time, on September 30,
2016 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time). For purposes of determining
compliance with the conditions specified in this Section 4.02, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Availability Date specifying its objection thereto.

Section 4.03 Each Credit Event. The obligation of each Lender to make, convert
or continue a Loan on the occasion of any Borrowing, and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and each other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (unless such representations
and warranties are stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

72

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a Borrowing Request (or any
request for the issuance, amendment, renewal or extension of a Letter of Credit)
as required by Section 2.03 in respect of a Borrowing, or in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a request as
required by Section 2.05(b).

(d) With respect to any Borrowing Request (or any request for the issuance,
amendment, renewal or extension of a Letter of Credit) made on or after the
Collateral Trigger Event Date, the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying (i) as to
the Secured Capacity Amount then in effect (based on the financial statements
for the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b), but giving pro
forma effect to any Indebtedness incurred after the last day of such fiscal
quarter but on or prior to the date of such Borrowing Request (or any request
for the issuance, amendment, renewal or extension of a Letter of Credit)),
together with reasonably detailed calculations thereof and (ii) that (x) each
Borrower and each of their respective Subsidiaries is (in each case), and after
giving effect to any requested extension of credit, will be (in each case),
Solvent and (y) no Borrower nor any of their respective Subsidiaries intend, as
of such date, to (1) be or become subject to a voluntary or involuntary case
under any debtor relief law, (2) make a general assignment for the benefit of
creditors, or (3) have a custodian, conservator, receiver or similar official
appointed for any Borrower, any of their respective Subsidiaries or a
substantial part of any Borrower’s assets, in each case within the next ten
Business Days.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.03.

ARTICLE V

AFFIRMATIVE COVENANTS

During the period commencing on and including the Effective Date and until the
Commitments have expired or been terminated and the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full and all
Letters of Credit shall have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
(and each Borrower, in the case of Section 5.08 and Section 5.09) covenants and
agrees with the Lenders that:

Section 5.01 Financial Statements, Ratings Change, and Other Information. The
Company will furnish to the Administrative Agent and each Lender:

(a) no later than 30 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any

 

73

CREDIT AGREEMENT



--------------------------------------------------------------------------------

qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) no later than 30 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) or (b) above, a copy of the certification signed by the
principal executive officer and the principal financial officer of the Company
(each, a “Certifying Officer”) as required by Rule 13A-14 under the Securities
Exchange Act of 1934 and a copy of the internal controls disclosure statement by
such Certifying Officers as required by Rule 13A-15 under the Securities
Exchange Act of 1934, each as included in the Company’s Annual Report on Form
10-K or Quarterly Report on Form 10-Q, for the applicable fiscal period;

(d) concurrently with any delivery of financial statements under Section 5.01(a)
and Section 5.01(b), a certificate of a Financial Officer of the Company,
substantially in the form attached hereto as Exhibit D (a “Compliance
Certificate”), (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with each of the Financial
Covenants set forth in Section 6.14, (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) (A) specifying the identity of each Required Subsidiary
Guarantor, Material Subsidiary, Guarantor and Excluded Canam Entity as of the
end of such fiscal quarter or fiscal year, as applicable (and including
reasonable detail, in form and substance satisfactory to the Administrative
Agent, with respect thereto), as the case may be and (B) to the extent necessary
pursuant to the definition of “Required Subsidiary Guarantor” and/or “Material
Subsidiary”, as applicable, designating sufficient additional Subsidiaries as
Required Subsidiary Guarantors or Material Subsidiaries, respectively, so as to
comply with the definition of “Required Subsidiary Guarantor” or “Material
Subsidiary”, respectively, (v) specifying the amount of cash dividends declared
and paid by Canam to the Loan Parties pursuant to Section 5.18 for each fiscal
quarter or fiscal year, as applicable (and including reasonably detailed backup
information, in form and substance satisfactory to the Administrative Agent,
with respect thereto), and (vi) specifying all Asset Sales of Surplus Inventory
and Oil and Gas Properties during such fiscal quarter or fiscal year, as
applicable;

 

74

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) as soon as available, and in any event (i) within 60 days after the
beginning of each fiscal year of the Company, an annual forecast with respect to
such fiscal year and the immediately succeeding fiscal year and (ii) within 30
days after the beginning of each fiscal quarter of each fiscal year of the
Company, commencing with the fiscal quarter of the Company ending March 31,
2017, an update to the annual forecast for such fiscal year delivered pursuant
to this Section 5.01(e);

(f) concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 5.05, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies;

(g) concurrently with any delivery of financial statements under Section 5.01(a)
or Section 5.01(b), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Hedging Agreements of the Company and each
Subsidiary, the material terms thereof (including the type, term effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 3.17 or otherwise previously disclosed pursuant to this
Section 5.01(g), any margin required or supplied under any credit support
document, and the counterparty to each such agreement; provided that, to the
extent all information required to be delivered pursuant to this
this Section 5.01(g) has otherwise been made available for review by the Lenders
on the Company’s website at http://www.murphyoilcorp.com or at
http://www.sec.gov, the requirements of this Section 5.01(g) shall be satisfied
upon delivery of a certificate of a Financial Officer (i) notifying the
Administrative Agent and the Lenders that such information has been made
available on one or both of the above websites and (ii) certifying that such
information constitutes a true and complete list of all Hedging Agreements of
the Company and each Subsidiary;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;

(i) in the event the Company or any Subsidiary intends to sell, transfer, assign
or otherwise dispose of any Oil and Gas Properties or any Equity Interests in
any Subsidiary in accordance with Section 6.11(f), at least ten Business Days
prior written notice of such disposition, the price thereof and the anticipated
date of closing and any other details thereof requested by the Administrative
Agent or any Lender;

 

75

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(j) prompt written notice, and in any event within five Business Days, of the
occurrence of any Casualty Event having a fair market value in excess of
$25,000,000 or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event having a fair market value
in excess of $25,000,000;

(k) prompt written notice (and in any event within 5 days) of any change (i) in
any Loan Party’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of any Loan Party’s chief executive office or principal
place of business, (iii) in the Company’s or any Guarantor’s identity or
corporate structure or in the jurisdiction in which such Person is incorporated
or formed, and (iv) in the Company’s or any Guarantor’s federal taxpayer
identification number;

(l) from and after the Collateral Trigger Event Date, concurrently with any
delivery of financial statements under Section 5.01(a) or Section 5.01(b), a
report setting forth, for each calendar month during the then current fiscal
year to date through and including the last day of the fiscal quarter for which
financial statements are being delivered, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month;

(m) promptly after the Rating Agencies shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

(n) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to Section 5.01(a), (b), (c), or
(e) shall be deemed to have been delivered on the date on which (i) such
information is actually available for review by the Lenders on the Company’s
website at
http://www.murphyoilcorp.com or at http://www.sec.gov, and (ii) the Company
provides notice to the Lenders that such information is available and designates
one or both of the above websites on which such information is located.

Section 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

76

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$75,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.04.

Section 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties. The Company will, and will cause each of
its Material Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, (b) operate its Oil and Gas Properties and other material
Properties or cause such Oil and Gas Properties and other material Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in compliance with all applicable contracts and agreements
and in compliance with all Governmental Requirements, including, without
limitation, applicable pro ration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom, (c) promptly pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all delay rentals,
royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder and (d) promptly perform or
make reasonable and customary efforts to cause to be performed, in accordance
with customary industry standards, the obligations required by each and all of
the assignments, deeds, leases, sub-leases, contracts and agreements affecting
its interests in its Oil and Gas Properties and other Properties except in each
case, where the failure to so perform or cause to be performed, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

77

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.06 Insurance. The Company will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided, however, that in the event that any improved real property
owned by a Loan Party is subject to a Mortgage and is located in any area that
has been designated by the Federal Emergency Management Agency as a “Special
Flood Hazard Area”, such Loan Party shall purchase and maintain, or cause to be
purchased and maintained, flood insurance on such real property subject to a
Mortgage and deliver flood certifications and evidence of such flood insurance
(and, if applicable, FEMA form acknowledgements of insurance), in each case in
form and substance reasonably satisfactory to the Administrative Agent. At all
times from and after the Collateral Compliance Date, the loss payable clauses or
provisions in (a) the applicable property loss policies insuring any of the
Collateral shall be endorsed in favor of and made payable to the Administrative
Agent, for the benefit of the Guaranteed Parties, as a “lender loss payee” or
other formulation acceptable to the Administrative Agent, and (b) each of the
Borrower’s comprehensive and general liability policies and well control and
gradual pollution policies (to the extent in existence) shall name the
Administrative Agent and the Lenders as “additional insureds”. Such insurance
described in clauses (a) and (b) of the preceding sentence shall provide that no
cancellation thereof shall be effective until at least thirty days after receipt
by the Administrative Agent of written notice thereof (or ten days in the case
of cancellation for non-payment of premiums). Upon the reasonable request of the
Administrative Agent from time to time, the Company shall deliver to the
Administrative Agent information in reasonable detail as to the Company’s and
its Subsidiaries’ insurance then in effect, stating the names of the insurance
companies, the amounts of insurance, the dates of the expiration thereof and the
properties and risks covered thereby. In the event the Company or any Subsidiary
at any time shall fail to obtain or maintain any of the insurance required
herein, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay premiums and take any other action with respect thereto which
the Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

Section 5.07 Books and Records; Inspection Rights. The Company will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

78

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.08 Compliance with Laws.

(a) The Company will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Each Borrower will maintain in effect policies and procedures reasonably
designed to promote compliance by such Borrower, its subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 5.09 Use of Proceeds.

(a) The proceeds of the Loans will be used only for general corporate purposes
or as liquidity support for commercial paper issued by or on behalf of the
Company or a Subsidiary of the Company.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall, directly or, to the
knowledge of such Borrower, indirectly, use the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.

Section 5.10 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing March 1,
2017, the Company shall furnish to the Administrative Agent and the Lenders a
Reserve Report, in form and substance consistent with the requirements set forth
in the definition thereof, evaluating the Proved Reserves of the Company and its
Subsidiaries as of the immediately preceding January 1st and July 1st. The
Reserve Report as of January 1 of each year shall, in each case, be either
prepared by one or more Approved Petroleum Engineers, or by or under the
supervision of the chief engineer of the Company and audited by one or more
Approved Petroleum Engineers (any such January 1 Reserve Report audited by one
or more Approved Petroleum Engineers, an “Audited Annual Reserve Report”), and
the July 1 Reserve Report of each year shall, in each case, be prepared by or
under the supervision of the chief engineer of the Company who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report; provided, however, if the Company elects to furnish an Audited
Annual Reserve Report, then the scope of the audit of such Audited Annual
Reserve Report (any such Annual Audited Reserve Report, the “Subject Reserve
Report”), as applicable, must cover at least 70% of the value of the Proved
Reserves evaluated in the Subject Reserve Report and in the event that that the
Company has elected to furnish an Audited Annual Reserve Report for (i) the
immediately preceding year (the “Last Year”) and/or (ii) the year immediately
preceding the Last Year (the “Year Before Last Year”), then the scope of the
audit of the Subject Reserve Report must, in addition to complying with the
minimum 70% requirement set forth above, cover (A) if an Audited Annual Reserve
Report has been delivered for the Last Year but not for the Year Before Last
Year, at least 50% of the value of the Proved Reserves that were included in,

 

79

CREDIT AGREEMENT



--------------------------------------------------------------------------------

but not audited in connection with, the Audited Annual Reserve Report for such
Last Year and (B) if an Audited Annual Reserve Report has been delivered for
both the Last Year and the Year Before Last Year, all Proved Reserves that were
included in, but not audited in connection with, either the Audited Annual
Reserve Report for such Year Before Last Year or the Audited Annual Reserve
Report for such Last Year.

(b) With the delivery of each Reserve Report, the Company shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report, as applicable, and any other information delivered in connection
therewith is true and correct, (ii) the Company or its Subsidiaries owns good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report, and such Properties are free of all Liens except for Liens permitted by
Section 6.03, (iii) none of their Oil and Gas Properties have been sold (other
than Hydrocarbons sold in the ordinary course of business) since the date of the
most recently delivered Reserve Report hereunder except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold (other than Hydrocarbons sold in the ordinary course of
business) and in such detail as required by the Administrative Agent, and (iv)
from and after the Collateral Compliance Date, attached thereto is a schedule of
the US and Canadian Proved Reserves evaluated by such Reserve Report that
constitute Collateral and demonstrating compliance with Section 5.12(c).

Section 5.11 Title Information.

(a) From and after the Collateral Trigger Event Date, on or before the delivery
to the Administrative Agent and the Lenders of each Reserve Report required by
Section 5.10(a), the Company will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the US and
Canadian Proved Reserves evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report so that the Administrative Agent
shall have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 90% of the
total value of the US and Canadian Proved Reserves evaluated by any such Reserve
Report.

(b) If the Company has provided title information for additional Properties
under Section 5.11(a), the Company shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties (or longer period as the Administrative Agent may agree in
its sole discretion, but which period shall, in no event, be later than the date
that is 120 days from the delivery of such notice), either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 6.03 raised by such information, (ii)
substitute acceptable Collateral with no title defects or exceptions (provided
that Permitted Encumbrances of the type described in clauses (a) to (d) and (f)
of the definition thereof may exist, but subject to the provisos at the end of
such definition) having an equivalent value or (iii) deliver title information
in form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 90% of the total value of the US and Canadian Proved Reserves
evaluated by any Reserve Report.

 

80

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.12 Additional Guarantors; Collateral.

(a) With respect to any Person that after the Effective Date is or becomes a
Required Subsidiary Guarantor, the Company shall, or shall cause its
Subsidiaries to, promptly (and in any event within ten days of the delivery of
the Compliance Certificate for any fiscal quarter or fiscal year, as applicable,
pursuant to Section 5.01(d)) cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a duly executed Guaranty
Agreement (or supplement to a Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose), (ii) execute and
deliver to the Administrative Agent such legal opinions, organizational and
authorization documents and certificates of the type referred to in
Section 4.01(b) and Section 4.01(g), and (iii) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(b) Promptly after the occurrence of the Collateral Trigger Event, but in any
event, no later than the Collateral Compliance Date:

(i) the Company shall, or shall cause its Required Subsidiary Guarantors to, (A)
execute and deliver to the Administrative Agent the Security Agreement and/or
such other Security Instruments (including a pledge agreement in form and
substance satisfactory to the Administrative Agent) as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Guaranteed Parties, a perfected first priority security interest
in (1) 100% of the Equity Interests of each Loan Party (other than the Company)
and each Domestic Subsidiary and (2) 66 2/3% of the Voting Stock of Canam and
any other first-tier Foreign Subsidiary that is a Material Subsidiary of the
Company or any Domestic Subsidiary Loan Party and 100% of the Equity Interests
not constituting Voting Stock of Canam and any other first-tier Foreign
Subsidiary that is a Material Subsidiary of the Company or any Domestic
Subsidiary Loan Party, except that any such Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.12(b)(i)(2); provided that if a joint operating agreement, production
sharing contract or similar arrangement prohibits the pledge of a subsidiary
party thereto the Company will instead pledge a holding company substantially
all of the assets of which are investments in such subsidiary (and, in the event
any such restriction ceases to be applicable, shall promptly, but in any event
within ten days of such restriction ceasing to be applicable, pledge such
applicable Subsidiary) and (B) take all actions necessary or advisable in the
opinion of the Administrative Agent to cause the Lien created by the applicable
Security Agreement and/or such other Security Instruments referred to above to
be duly perfected to the extent required by such agreement in accordance with
all applicable Governmental Requirements, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent and the delivery to the Administrative Agent of
certificates, if any, representing the Equity Interests referred to above,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests;

 

81

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) the Company shall, and shall cause each Domestic Subsidiary and each
Canadian Subsidiary that is a Required Subsidiary Guarantor to, (A) execute and
deliver to the Administrative Agent the Security Agreement and/or such other
Security Instruments (including a pledge agreement in form and substance
satisfactory to the Administrative Agent) as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Guaranteed Parties, a perfected first priority security interest in all
personal Property of such Person to the extent required by the Security
Agreement; and (B) take all actions necessary or advisable in the opinion of the
Administrative Agent to cause the Lien created by the applicable Security
Agreement and/or such other Security Instruments referred to above to be duly
perfected to the extent required by such agreement in accordance with all
applicable Governmental Requirements, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent;

(iii) Concurrently with the execution and delivery of any Security Agreement or
other Security Instrument referred to in Section 5.12(b)(i) or
Section 5.12(b)(ii), the Company shall, or shall cause its Subsidiaries to, (A)
execute and deliver to the Administrative Agent such legal opinions,
organizational and authorization documents and certificates of the type referred
to in Section 4.01(b) and Section 4.01(g), and (B) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent (including a certificate of a Financial Officer with supporting
information certifying as to as to the Secured Capacity Amount then in effect
(based on the financial statements for the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b), but giving pro forma effect to any Indebtedness incurred
after the last day of such fiscal quarter but on or prior to the date of such
determination), together with reasonably detailed calculations thereof), all in
form, content and scope reasonably satisfactory to the Administrative Agent, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein

(iv) the Company shall, and shall cause each other Subsidiary to, execute and
deliver to the Administrative Agent the Subordinated Intercompany Note, together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Subsidiary;

(v) the Company shall deliver to the Administrative Agent, title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent, setting forth the status of title to at least 90% of the
US and Canadian Proved Reserves evaluated in the most recently delivered Reserve
Report hereunder, and the results thereof shall be acceptable to the
Administrative Agent;

(vi) the Company shall, and shall cause its Subsidiaries to, grant to the
Administrative Agent as security for the Obligations a first-priority Lien
(provided that Permitted Encumbrances of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on at least 90% of the total value of the US and
Canadian Proved Reserves evaluated in the most recently delivered Reserve Report
hereunder;

 

82

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(vii) upon the Administrative Agent’s request, the Company shall, and shall
cause its Subsidiaries to, (A) grant to the Administrative Agent as security for
the Obligations a first-priority Mortgage covering any Material Real Property of
the Company or any Required Subsidiary Guarantor, and (B) deliver to the
Administrative Agent: (A) a mortgagee’s title insurance policy (or policies) or
marked up unconditional binder for such insurance in respect of such Property,
in each case in form and substance satisfactory to the Administrative Agent, and
evidence satisfactory to the Administrative Agent that all premiums in respect
of each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid; (B) for any such Property located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, a policy of flood insurance that (x) covers any
parcel of improved real Property that is encumbered by any Mortgage, (y) is
written in an amount not less than the outstanding principal amount of the
indebtedness secured by such Mortgage that is reasonably allocable to such real
Property or the maximum limit of coverage made available with respect to the
particular type of Property under the National Flood Insurance Act of 1968,
whichever is less, and (z) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (C) confirmation that the Company has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board (if applicable).

(viii) the Company shall, and shall cause the Subsidiaries to, execute and
deliver to the Administrative Agent a Control Agreement with respect to each
Commodity Account, Deposit Account and Securities Account listed on Schedule
5.14; and

(ix) the Company shall deliver to the Administrative Agent a certificate of
insurance coverage demonstrating that (A) the loss payable clauses or provisions
in (1) the applicable property loss policies insuring any of the Collateral
shall be endorsed in favor of and made payable to the Administrative Agent, for
the benefit of the Guaranteed Parties, as a “lender loss payee” or other
formulation acceptable to the Administrative Agent, and (B) each of the
Borrower’s comprehensive and general liability policies and well control and
gradual pollution policies (to the extent in existence) shall name the
Administrative Agent and the Lenders as “additional insureds”.

All such Liens will be created and perfected by and in accordance with the
provisions of Mortgages, deeds of trust, mortgages, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with any of the foregoing, if any Subsidiary grants
a Lien on its Oil and Gas Properties pursuant to this Section 5.12(b) and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 5.12(a).

(c) From and after the Collateral Compliance Date:

(i) with respect to (A) any Person that is or becomes a Guarantor pursuant to
Section 5.12(a) or (B) any Equity Interests in newly formed or acquired
Subsidiaries of any Loan Party, the Company shall, or shall cause the Loan
Parties to, promptly (and in any event within ten days of the delivery of the
Compliance Certificate for any fiscal quarter or fiscal year, as applicable,
pursuant to Section 5.01(d) (or, in the case of a newly-formed or

 

83

CREDIT AGREEMENT



--------------------------------------------------------------------------------

acquired Subsidiary, within ten days of the date such Subsidiary is formed or
acquired, as applicable), to (1) execute and deliver to the Administrative Agent
the Security Agreement and/or such other Security Instruments (including a
pledge agreement in form and substance satisfactory to the Administrative Agent)
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Guaranteed Parties, a perfected
first priority security interest in (x) 100% of the Equity Interests of such
Subsidiary and each other Loan Party and Domestic Subsidiary owned by it and (y)
the Voting Stock of any other Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing 66
2/3% of the total voting power of all outstanding Voting Stock of such
Subsidiary and 100% of the Equity Interests not constituting Voting Stock of any
such Subsidiary, except that any such Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.12(c); and (2) take all actions necessary or advisable in the opinion
of the Administrative Agent to cause the Lien created by the applicable Security
Agreement and/or such other Security Instruments referred to above to be duly
perfected to the extent required by such agreement in accordance with all
applicable Governmental Requirements, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent and the delivery to the Administrative Agent of
certificates, if any, representing the Equity Interests referred to above,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests,

(ii) with respect to any Person that becomes a Domestic Subsidiary or Canadian
Subsidiary that is a Required Subsidiary Guarantor whether by formation,
acquisition or otherwise, the Company shall cause such Person promptly, but in
any event within ten days after such Person becomes a Domestic Subsidiary or
Canadian Subsidiary that is a Required Subsidiary Guarantor, as applicable, to
(x) execute and deliver to the Administrative Agent the Security Agreement
and/or such other Security Instruments (including a pledge agreement in form and
substance satisfactory to the Administrative Agent) as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Guaranteed Parties, a perfected first priority security interest
in all personal Property of such Person to the extent required by the Security
Agreement; and (y) take all actions necessary or advisable in the opinion of the
Administrative Agent to cause the Lien created by the applicable Security
Agreement and/or such other Security Instruments referred to above to be duly
perfected to the extent required by such agreement in accordance with all
applicable Governmental Requirements, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent;

(iii) concurrently with the execution and delivery of any Security Agreement or
other Security Instrument referred to in Section 5.12(c)(i) or
Section 5.12(c)(ii), the Company shall, or shall cause its Subsidiaries to, (A)
execute and deliver to the Administrative Agent such legal opinions,
organizational and authorization documents and certificates of the type referred
to in Section 4.01(b) and Section 4.01(g), and (B) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent, and take such other action as may be necessary or, in the
opinion of the

 

84

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein. All such Liens will be created and perfected by and in
accordance with the provisions of Mortgages, deeds of trust, mortgages, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes;

(iv) the Company shall, and shall cause any Subsidiary not already a party to
the Subordinated Intercompany Note to, promptly (and in any event within ten
days of delivery of the Compliance Certificate for any fiscal quarter or fiscal
year, as applicable, pursuant to Section 5.01(d)) execute and deliver to the
Administrative Agent the Subordinated Intercompany Note, and, in the case of any
such Subsidiary that is a Loan Party, together with an instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party;
and

(v) upon the Administrative Agent’s request, the Company shall, and shall cause
its Subsidiaries to, grant to the Administrative Agent as security for the
Obligations a first-priority Mortgage covering any Material Real Property of the
Company, any Domestic Subsidiary or any Canadian Subsidiary that is a Required
Subsidiary Guarantor and deliver to the Administrative Agent: (A) a mortgagee’s
title insurance policy (or policies) or marked up unconditional binder for such
insurance in respect of such Property, in each case in form and substance
satisfactory to the Administrative Agent, and evidence satisfactory to the
Administrative Agent that all premiums in respect of each such policy, all
charges for mortgage recording tax, and all related expenses, if any, have been
paid; (B) for any such Property located in any area that has been designated by
the Federal Emergency Management Agency as a “Special Flood Hazard Area”, a
policy of flood insurance that (x) covers any parcel of improved real Property
that is encumbered by any Mortgage, (y) is written in an amount not less than
the outstanding principal amount of the indebtedness secured by such Mortgage
that is reasonably allocable to such real Property or the maximum limit of
coverage made available with respect to the particular type of Property under
the National Flood Insurance Act of 1968, whichever is less, and (z) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (C) confirmation that the Company has received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board (if applicable).

All such Liens will be created and perfected by and in accordance with the
provisions of Mortgages, deeds of trust, mortgages, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.

(d) In connection with the delivery of each Reserve Report from and after the
Collateral Trigger Event Date, the Company shall review the Reserve Report and
the list of current Collateral (as described in Section 5.10(b)(v)) to ascertain
whether the value of the US and Canadian Proved Reserves constituting Collateral
represents at least 90% of the total value of the US and Canadian Proved
Reserves evaluated in the most recently completed Reserve Report after giving
effect to exploration and production activities, acquisitions, dispositions and

 

85

CREDIT AGREEMENT



--------------------------------------------------------------------------------

production. In the event that the value of the US and Canadian Proved Reserves
constituting Collateral does not represent at least 90% of the total value of
the US and Canadian Proved Reserves evaluated in the most recently completed
Reserve Report, then the Company shall, and shall cause its Subsidiaries to,
grant, within 30 days of delivery of the certificate required under
Section 5.10(b), to the Administrative Agent as security for the Obligations a
first-priority Lien interest (provided that Permitted Encumbrances of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on additional US and
Canadian Proved Reserves not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Collateral will represent
at least 90% of the total value of the US and Canadian Proved Reserves evaluated
in the most recently completed Reserve Report. All such Liens will be created
and perfected by and in accordance with the provisions of Mortgages, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary grants a Lien on its Oil and Gas Properties pursuant to this
Section 5.12(d) and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 5.12(a) and Section 5.12(c).

(e) The Company shall, and shall cause the Loan Parties and the Required
Subsidiary Guarantors to, promptly, upon the reasonable request of the
Administrative Agent or any Lender, at the Company’s expense, (i) execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Instruments or otherwise deemed
by the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the applicable Security
Instrument, or obtain any consents or waivers as may be necessary or appropriate
in connection therewith; and (ii) deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Instruments. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may require. If the Administrative Agent
or the Required Lenders determine that they are required by a Governmental
Requirement to have appraisals prepared in respect of the real Property of any
Loan Party constituting Collateral, the Borrowers shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance satisfactory to the Administrative Agent.

Section 5.13 Marketing Activities. The Company will not, and will not permit any
of its Subsidiaries to, engage in marketing activities for any Hydrocarbons or
enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or

 

86

CREDIT AGREEMENT



--------------------------------------------------------------------------------

reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Company and its Subsidiaries that the Company
or any Subsidiary has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (c) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

Section 5.14 Accounts.

(a) On or prior to the 30th date after the Availability Date, (i) the Company
shall deliver to the Administrative Agent Schedule 5.14 (as such schedule is
amended, amended and restated, or supplemented with the prior written consent of
the Administrative Agent) listing all Deposit Accounts, Securities Accounts and
Commodity Accounts (including Excluded DDA) maintained by or for the benefit of
the Company or any Subsidiary and (ii) the Company shall have, and shall have
caused each Subsidiary to, on or prior to such date, (x) caused each such
Deposit Account, Securities Account and Commodity Account (other than Excluded
DDA) to be maintained with the Administrative Agent or a Lender or another
financial institution reasonably acceptable to the Administrative Agent and (y)
caused any and all amounts held in an account (other than Excluded DDA) that is
not listed on such Schedule 5.14 to have been transferred from such account to a
Deposit Account, Securities Account or Commodity Account, as applicable, listed
on such Schedule.

(b) From and after the 30th date following the Availability Date, the Company
shall, and shall cause each Subsidiary to: (i) deposit or cause to be deposited
directly, all Cash Receipts into one or more Deposit Accounts listed on Schedule
5.14 (and from and after the Collateral Trigger Event Date, in which the
Administrative Agent has been granted a first-priority Lien subject to a Control
Agreement), (ii) deposit or credit or cause to be deposited or credited
directly, all securities and financial assets held or owned by (whether directly
or indirectly), credited to the account of, or otherwise reflected as an asset
on the balance sheet of, the Company and its Subsidiaries (including, without
limitation, all marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper) into one or
more Securities Accounts listed on Schedule 5.14 (and from and after the
Collateral Trigger Event Date, in which the Administrative Agent has been
granted a first-priority Lien subject to a Control Agreement) and (iii) cause
all commodity contracts held or owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Company and its Subsidiaries, to be carried or held in one or more
Commodity Accounts listed on Schedule 5.14 (and from and after the Collateral
Trigger Event Date, in which the Administrative Agent has been granted a
first-priority Lien subject to a Control Agreement).

 

87

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.15 Account Information. Upon the request of the Administrative Agent,
and on any Business Day on which an Event of Default has occurred and is
continuing, the Company shall provide to the Administrative Agent, on the
Business Day next succeeding such request, and on any day on which an Event of
Default has occurred and is continuing, as applicable, (a) a certificate of a
Financial Officer in substantially the form of Exhibit F, certifying as to the
amount of the Consolidated Cash Balance as of such date, and (b) attaching
thereto, summary and balance statements, in a form reasonably acceptable to the
Administrative Agent, for each Deposit Account, Securities Account, Commodity
Account, or other account in which any Consolidated Cash Balance is held,
credited or carried.

Section 5.16 More Favorable Financial Covenants; Existing Credit Agreement
Provisions.

(a) If, at any time after the Effective Date, (x) any Other Debt Agreement
includes one or more Additional Financial Covenants (including, for the
avoidance of doubt, as a result of any amendment, supplement, waiver or other
modification to any Other Debt Agreement causing it to contain one or more
Additional Financial Covenants) or (y) the Existing Credit Agreement is amended,
supplemented, waived or otherwise modified to include any Other Provisions, then
(i) on or prior to the third Business Day following the effectiveness of any
such Additional Financial Covenants or Other Provisions, as applicable, the
Company shall notify the Administrative Agent thereof, and (ii) whether or not
the Company provides such notice, the terms of this Agreement shall, without any
further action on the part of any Borrower, the Administrative Agent or any
Lender, be deemed to be amended automatically to include each Additional
Financial Covenant and each Other Provision, as applicable, in this Agreement,
mutatis mutandis effective as of the date when such Additional Financial
Covenant became effective under such Other Debt Agreement or such Other
Provision becomes effective under the Existing Credit Agreement, as applicable.
The Company further covenants to promptly execute and deliver at its expense an
amendment to this Agreement in form and substance reasonably satisfactory to the
Required Lenders evidencing the amendment of this Agreement to include such
Additional Financial Covenants or such Other Provisions, as applicable, in this
Agreement; provided that the execution and delivery of such amendment shall not
be a precondition to the effectiveness of such amendment as provided for this
Section 5.16(a), but shall merely be for the convenience of the parties hereto.

(b) If at any time after this Agreement is amended pursuant to Section 5.16(a)
to include any Additional Financial Covenant contained in any Other Debt
Agreement or any Other Provision contained in the Existing Credit Agreement
(each, an “Incorporated Provision”), such Incorporated Provision ceases to be in
effect under, or is deleted from, such Other Debt Agreement or the Existing
Credit Agreement, as applicable, or is amended or modified for the purposes of
such Other Debt Agreement or the Existing Credit Agreement, as applicable, so as
to become less restrictive with respect to the Borrowers or any of their
respective Subsidiaries, then (i) on or prior to the third Business Day
following the effectiveness of any such cessation, deletion, amendment or
modification, the Company shall notify the Administrative Agent thereof, and
(ii) whether or not the Company provides such notice, so long as no Default or
Event of Default in respect of such Incorporated Provision shall be in
existence, the terms of this Agreement shall, without any further action on the
part of the Company, the Administrative Agent or any Lender, be deemed to be
amended automatically to delete such Incorporated Provision or incorporate the
same amendments or modifications to such Incorporated Provision,

 

88

CREDIT AGREEMENT



--------------------------------------------------------------------------------

as applicable, mutatis mutandis effective as of the date when such Incorporated
Provision ceased to be in effect under, or was deleted from, or was amended or
modified in such Other Debt Agreement or the Existing Credit Agreement, as
applicable. Upon the request of the Company, the Required Lenders will execute
and deliver an amendment to this Agreement to delete or similarly amend or
modify, as the case may be, such Incorporated Provision as in effect in this
Agreement. Notwithstanding the foregoing, no amendment to this Agreement
pursuant to this Section 5.16(b) as the result of any Incorporated Provision
ceasing to be in effect or being deleted, amended or otherwise modified shall
cause any covenant or Event of Default in this Agreement to be less restrictive
as to the Company or any Subsidiary than such covenant or Event of Default as
contained in this Agreement as in effect on the Effective Date, and as amended,
supplemented or otherwise modified thereafter (other than as the result of the
application of Section 5.16(a)).

Section 5.17 Commodity Exchange Act Keepwell Provisions. The Company hereby
guarantees the payment and performance of all Obligations of each Loan Party
(other than the Company) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Loan Party (other than the Company) in order for such Loan Party to
honor its obligations under its respective Guaranty Agreement including
obligations with respect to Hedging Agreements (provided, however, that the
Company shall only be liable under this Section 5.17 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 5.17, or otherwise under this Agreement or any Loan Document,
as it relates to such other Loan Parties, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Company under this Section 5.17 shall remain in
full force and effect until all amounts owing to the Guaranteed Parties on
account of the Obligations are irrevocably and indefeasibly paid in full in
cash, no Letter of Credit is outstanding and all of the Commitments are
terminated. The Company intends that this Section 5.17 shall constitute, and
this Section 5.17 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5.18 Canam Distribution Covenant. Within 30 days after the last day of
each fiscal quarter of the Company, the Company shall cause Canam to directly or
indirectly transfer to one or more Loan Parties an amount no less than the Canam
Excess Cash Amount by way of dividend, prepayment of the Effective Date Canam
Intercompany Obligations or other distribution and shall, concurrently with the
consummation of such transfer, deliver a certificate of a Financial Officer of
the Company certifying the calculation of the Canam Excess Cash Amount (and
attaching thereto reasonably detailed back-up documentation with respect
thereto) for such applicable fiscal quarter.

ARTICLE VI

NEGATIVE COVENANTS

During the period commencing on and including the Effective Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

89

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to create, incur, assume or permit to exist, any Indebtedness,
except:

(a) the Obligations;

(b) (i) Indebtedness constituting loans, letters of credit and reimbursement
obligations in respect of letters of credit under Existing Credit Agreement (as
in effect on the Effective Date and without, for the avoidance of doubt, giving
effect to any extensions, renewals or replacements thereof or increases in
commitments or Indebtedness thereunder, in each case, after the Effective Date),
(ii) during the period from and including the Effective Date through and
including April 1, 2017, letters of credit and reimbursement obligations under
the BNP LC Facility (without giving effect to any extensions, renewals or
replacements thereof or increases in commitments or Indebtedness thereunder, in
each case after the Effective Date), (iii) other Indebtedness (other than
(A) any such Indebtedness referred to in the preceding clauses (b)(i) and
(b)(ii) or in clause (c) below and (B) Indebtedness constituting Guarantees by
any Subsidiary of Indebtedness of any Person) existing on the Effective Date and
set forth on Schedule 6.01 hereto and (iv) any Indebtedness that is incurred in
exchange for, or the proceeds of which are used to extend, refinance, replace,
defease, discharge, refund or otherwise retire for value any Indebtedness
referred to in the immediately preceding clause (b)(iii); provided that, (1) the
aggregate principal amount (or accreted value, in the case of Indebtedness
issued with original issue discount) of any such Indebtedness incurred pursuant
to this clause (b)(iv) (including undrawn or available committed amounts) does
not exceed the sum of (x) the aggregate principal amount (or accreted value, in
the case of Indebtedness issued with original issue discount) of the
Indebtedness being refinanced, plus (y) an amount necessary to pay all accrued
(including, for purposes of defeasance, future accrued) and unpaid interest on
the Indebtedness being refinanced and any fees (including original issue
discount and upfront fees), premiums and expenses related to such exchange or
refinancing, (2) any such Indebtedness incurred pursuant to this clause (b)(iv)
has a stated maturity that is no earlier than the later of (x) the date that is
180 days after the Maturity Date and (y) the maturity date of the Indebtedness
being refinanced, (3) the Indebtedness incurred pursuant to this clause (b)(iv)
does not provide for any mandatory redemptions or repayments prior to the date
that is 180 days after the Maturity Date, (4) any such Indebtedness incurred
pursuant to this clause (b)(iv) has terms (including with respect to the
priority thereof) that are substantially similar to (and, in any event, no less
favorable to the lenders) than those that were applicable to the Indebtedness
being refinanced and (5) any such Indebtedness incurred pursuant to this clause
(b)(iv) is incurred solely by the Company and is not Guaranteed by any
Subsidiary;

(c) (i) the Existing Notes, in each case, to the extent outstanding on the
Effective Date; (ii) any Indebtedness that is incurred in exchange for, or the
proceeds of which are used to extend, refinance, replace, defease, discharge,
refund or otherwise retire for value any Existing Notes; provided that, (1) the
aggregate principal amount (or accreted value, in the case of Indebtedness
issued with original issue discount) of any such Indebtedness incurred pursuant
to this clause (c)(ii) (including undrawn or available committed amounts) does
not exceed the

 

90

CREDIT AGREEMENT



--------------------------------------------------------------------------------

sum of (x) the aggregate principal amount (or accreted value, in the case of
Indebtedness issued with original issue discount) of the Existing Notes being
refinanced, plus (y) an amount necessary to pay all accrued (including, for
purposes of defeasance, future accrued) and unpaid interest on the Existing
Notes being refinanced and any fees, premiums and expenses related to such
exchange or refinancing, (2) any such Indebtedness incurred pursuant to this
clause (c)(ii) has a stated maturity that is no earlier than the later of
(x) the date that is 180 days after the Maturity Date and (y) the maturity date
of the Existing Notes being refinanced, (3) the Indebtedness incurred pursuant
to this clause (c)(ii) does not provide for any mandatory redemptions or
repayments prior to the date that is 180 days after the Maturity Date except as
a result of a customary change of control tender offer, (4) any such
Indebtedness incurred pursuant to this clause (c)(ii) has terms (including with
respect to the priority thereof) that are either (A) substantially similar to
(and, in any event, no less favorable to the Lenders) than those that were
applicable to the Existing Notes being refinanced or (B) otherwise on customary
market terms as determined in good faith by the Company in its reasonable
judgment and (5) any such Indebtedness incurred pursuant to this clause (c)(ii)
is incurred solely by the Company and is not Guaranteed by any Subsidiary; and
(iii) senior unsecured or senior subordinated unsecured Indebtedness; provided
that, (1) both before and immediately after giving effect to the incurrence of
any such Indebtedness, (A) no Default has occurred and is continuing or would
result therefrom, (B) the Company shall be in pro forma compliance with each of
the Financial Covenants and (C) the Administrative Agent shall have received a
certificate of a Financial Officer of the Company, in form and substance
satisfactory to the Administrative Agent, certifying as to each of the
requirements set forth in the foregoing clauses (A) and (B), (2) any such
Indebtedness incurred pursuant to this clause (c)(iii) has a stated maturity
that is no earlier than 90 days after the Maturity Date, (3) such Indebtedness
incurred pursuant to this clause (c)(iii) does not provide for any mandatory
redemptions or repayments prior to the date that is 90 days after the Maturity
Date except as a result of a customary change of control tender offer, (4) any
such Indebtedness incurred pursuant to this clause (c)(iii) has customary market
terms as determined in good faith by the Company in its reasonable judgment and
(5) any such Indebtedness incurred pursuant to this clause (c)(iii) is incurred
solely by the Company and is not Guaranteed by any Subsidiary;

(d) (i) Indebtedness of any Loan Party that is due and owing to the Company or
any Subsidiary of the Company; provided that any such Indebtedness shall be
unsecured and subordinated to the Obligations pursuant to the Subordinated
Intercompany Note or (ii) to the extent permitted by Section 6.09, Indebtedness
of any Subsidiary that is not a Loan Party that is due and owing to the Company
or any Subsidiary of the Company;

(e) Indebtedness of any Subsidiary that is not a Loan Party that is due and
owing to any other Subsidiary that is not a Loan Party;

(f) Indebtedness incurred to finance insurance premiums in the ordinary course
of business in an aggregate principal amount not to exceed the amount of such
insurance premiums;

 

91

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or change the priority or security (if any) with respect thereto;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (ii)
after giving effect to the incurrence of such Indebtedness, the Company shall be
in pro forma compliance with each of the Financial Covenants and (iii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed $50,000,000 at any time outstanding; and

(h) Guarantees permitted by Section 6.02;

provided that, notwithstanding anything herein to the contrary, no Indebtedness
permitted to be incurred and remain outstanding pursuant to the foregoing
clauses (a) through (g) shall be permitted to be in the form of Guarantees (with
any Indebtedness in the form a Guarantee being required to comply with the
requirements set forth in Section 6.02).

Section 6.02 Subsidiary Guarantees. The Company will not, at any time, permit
any Subsidiary to Guarantee any Indebtedness or other obligations of any Person,
except:

(a) Guarantees by Subsidiaries constituting Obligations;

(b) Guarantees by the Guarantors of obligations under the BNP LC Facility to the
extent required to be provided pursuant to the terms thereof; and

(c) Guarantees by Murphy Exploration & Production Company of letters of credit
existing on the Effective Date and set forth on Schedule 6.02 hereto, pursuant
to that certain Guaranty, dated May 31, 2013, by Murphy Exploration & Production
Company in favor of J.P. Morgan Chase Bank Berhad (Company No. 3167347-D);
provided that (i) such Guarantees shall apply only to those obligations
outstanding on the date hereof and extensions, renewals and replacements thereof
that do not increase the face amount thereof and (ii) the Company shall use
commercially reasonable efforts to promptly (but in any event within sixty (60)
days) cause all such letters of credit set forth on Schedule 6.02 to be
cancelled and replaced by a Letter of Credit issued hereunder.

Section 6.03 Liens. The Company will not, and will not permit any Subsidiary to,
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a) Liens in favor of the Administrative Agent securing the Obligations;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.03; provided that (i) such
Lien shall not apply to any other Property or asset of the Company or any
Subsidiary, (ii) such Lien shall secure only those obligations which it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof and (iii) the Company shall
use commercially reasonable efforts to promptly (but in any event within sixty
(60) days) cause any letter of credit secured by a Lien set forth on Schedule
6.03 to be cancelled and replaced by a Letter of Credit issued hereunder;

 

92

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) solely to the extent a Collateral Trigger Event has occurred, Liens securing
obligations under the BNP LC Facility, to the extent required pursuant to the
terms thereof; provided that the aggregate amount of Indebtedness thereunder
secured by any such Lien shall not exceed the amount that would have been
secured as if the Collateral Trigger Event occurred on the Effective Date
(assuming that the maximum availability thereunder is fully utilized on the
Effective Date);

(d) Permitted Encumbrances; and

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(g), (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary.

Section 6.04 Fundamental Changes. (a) The Company will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Material Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
(other than any Borrower) may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary; provided that (A) if any Borrower
(other than the Company) is a party to such transaction, such Borrower shall be
the surviving entity and (B) if any Guarantor (other than a Borrower) is a party
to such transaction, such Guarantor shall be the surviving entity, (iii) any
such Subsidiary (other than a Borrower) may sell, transfer, lease or otherwise
dispose of its assets to the Company or to another Subsidiary; provided that if
such transferor is a Guarantor, the acquirer shall be a Loan Party; and (iv) any
such Subsidiary (other than a Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
provided that if such Subsidiary is a Guarantor, the assets shall be distributed
to or otherwise received by a Loan Party.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) No Borrower will reorganize or otherwise change its jurisdiction of
organization or incorporation, or otherwise become organized or incorporated in
any jurisdiction, other than in any State of the United States, or in the case
of MOCL, any province of Canada or under the Canada Business Corporations Act.

 

93

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.05 Hedging Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements that are entered into in the ordinary course of business to hedge or
mitigate risks to which the Company or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities, and not for speculative
purposes; provided that the counterparty to each such Hedging Agreement shall,
at the time such Hedging Agreement is entered into, be a Lender or an Affiliate
of a Lender except where consented to by the Administrative Agent.

Section 6.06 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and (b)
transactions between or among Loan Parties not involving any other Affiliate.

Section 6.07 Restrictive Agreements; Subsidiary Distributions. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, and (v) clause (a) of the foregoing shall not apply to (x)
restrictions or conditions imposed by any of the 1999 Indenture, the 2012
Indenture or the Existing Credit Agreement or (y) restrictions or conditions in
any other indenture or other agreement governing Indebtedness that are not more
restrictive (other than by reason of the fact that they benefit additional
Indebtedness) than those contained in each of the 1999 Indenture, the 2012
Indenture and the Existing Credit Agreement. Notwithstanding the foregoing, the
restrictions contained in this Section 6.07 shall not apply to the restrictions
and conditions set forth in the supplemental indenture described in the
Preliminary Prospectus Supplement of the Company dated August 10, 2016 and filed
with the SEC as Registration No. 333-207463 (such supplemental indenture, the
“2016 Indenture”), or any other indenture or agreement governing Indebtedness
that is not more restrictive than the 2016 Indenture.

 

94

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.08 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) any Wholly-Owned Subsidiaries of the Company may declare and pay dividends
and other distributions ratably with respect to their Equity Interests other
than to the extent such dividends or other distributions would result in a
payment from a Loan Party to a non-Loan Party;

(b) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(c) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Company and its Subsidiaries; and

(d) the Company and any Subsidiary may make Restricted Payments so long as
(i) both before and immediately after giving effect to any such Restricted
Payment, (x) if the Collateral Trigger Event has occurred on or prior to such
Date, all Obligations then outstanding constitute Secured Obligations, (y) no
Default has occurred and is continuing or would result therefrom and (z) the
Company shall be in pro forma compliance with each of the Financial Covenants
and (ii) the Administrative Agent shall have received a certificate of a
Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to each of the requirements set forth in
this clause (d).

Section 6.09 Investments. The Company will not, and will not permit any of its
Subsidiaries to, make or permit to remain outstanding any Investment in or to
any Person, except:

(a) (i) Investments made prior to the Effective Date in Subsidiaries in
existence on the Effective Date and (ii) other Investments in existence on the
Effective Date and described on Schedule 6.09 and any renewal or extension of
any such Investments referred to in this clause (a)(ii), so long so long as such
renewal or extension does not increase the amount of the Investment being
renewed or extended (as determined as of such date of renewal or extension);

(b) Investments made by any Borrower or any other Loan Party in any Person that,
prior to such Investment, is a Loan Party;

(c) Investments made by any Subsidiary that is not a Loan Party in the Company
or any Subsidiary of the Company; provided that any such Investment that is the
form of a loan or advance from a non-Loan Party to a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to the Subordinated
Intercompany Note;

(d) accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;

(e) Permitted Investments;

 

95

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(f) Investments consisting of Hedging Agreements permitted under Section 6.05;

(g) to the extent constituting Investments, Guarantees of Indebtedness permitted
by Section 6.02; and

(h) Investments received in connection with a Disposition permitted by
Section 6.11;

(i) so long as the Collateral Trigger Event has not occurred on or prior to the
date of any such Investment, the Company and any Subsidiary may make Investments
so long as (i) both before and immediately after giving effect to any such
Investment, no Default has occurred and is continuing or would result therefrom,
(ii) immediately before and after giving effect to such Investment, the Company
shall be in pro forma compliance with each of the Financial Covenants and (iii)
the Administrative Agent shall have received a certificate of a Financial
Officer of the Company, in form and substance satisfactory to the Administrative
Agent, certifying as to each of the requirements set forth in this clause (i);
and

(j) from and after the occurrence of the Collateral Trigger Event, any Loan
Party may make Investments in any Subsidiary that is not a Loan Party in an
aggregate principal amount not to exceed $50,000,000 per fiscal year; provided
that both before and immediately after giving effect to any such Investment, no
Default has occurred and is continuing or would result therefrom and the Company
shall be in pro forma compliance with each of the Financial Covenants.

Section 6.10 Restricted Debt Payments. The Company will not, and will not permit
any of its Subsidiaries to, voluntarily Redeem any Junior Indebtedness prior to
its stated maturity, except:

(a) the Company may Redeem the Existing 2017 Notes with the Net Cash Proceeds of
the Required Capital Markets Offering; and

(b) so long as the Collateral Trigger Event has not occurred on or prior to the
date of such Redemption, the Company and any Subsidiary may Redeem Junior
Indebtedness so long as (i) both before and immediately after giving effect to
such Redemption, no Default has occurred and is continuing or would result
therefrom, (ii) immediately before and after giving effect to such Redemption,
the Company shall be in pro forma compliance with each of the Financial
Covenants and (iii) the Administrative Agent shall have received a certificate
of a Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to each of the requirements set forth in
this clause (b).

Section 6.11 Asset Dispositions. The Company will not, and will not permit any
of its Subsidiaries to, Dispose of any Property, except:

(a) so long as the Collateral Trigger Event has not occurred on or prior to the
date of such Disposition, Dispositions of Surplus Inventory; provided that the
Net Cash Proceeds received therefrom (if any) shall result in a reduction of the
Commitments to the extent (if any) required by Section 2.08(d);

 

96

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Dispositions of Hydrocarbons and seismic data in the ordinary course of
business and consistent with past practices;

(c) any Disposition of Property resulting from a Casualty Event; provided that
the Net Cash Proceeds received therefrom (if any) shall result in a reduction of
the Commitments to the extent (if any) required by Section 2.08(d);

(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);

(e) so long as the Collateral Trigger Event has not occurred on or prior to the
date of such Disposition, Dispositions constituting a trade or exchange of by
the Company or any Subsidiary of Oil and Gas Properties to any Person (other
than the Company or any Affiliate thereof) in exchange for Oil and Gas
Properties owned by such other Person; provided that (i) both before and
immediately after giving effect to such Disposition, no Default has occurred and
is continuing or would result therefrom, (ii) after giving to such Disposition,
the Company shall be in pro forma compliance with each of the Financial
Covenants, (iii) any Net Cash Proceeds received in respect of such Disposition
shall result in a reduction of the Commitments to the extent (if any) required
by Section 2.08(d), (iv) the consideration received by the Company or its
applicable Subsidiary in respect of such Disposition shall be equal to or
greater than the fair market value of the assets that are subject to such
Disposition and (v) the Administrative Agent shall have received, at least three
Business Days prior to the consummation of such Disposition (or such shorter
period as to which the Administrative Agent may agree), a certificate of a
Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to the matters set forth in this clause (e);

(f) so long as the Collateral Trigger Event has not occurred on or prior to the
date of such Disposition and such Disposition would not result in a violation of
the limitations and agreements set forth in Section 6.04, additional
Dispositions to any Person (other than the Company or any Affiliate thereof);
provided that (i) both before and immediately after giving effect to such
Disposition, no Default has occurred and is continuing or would result
therefrom, (ii) after giving to such Disposition, the Company shall be pro forma
compliance with each of the Financial Covenants, (iii) at least 75% of the
consideration received in respect of such Disposition shall be in the form of
cash, (iv) the Net Cash Proceeds received in respect of such Disposition shall
result in a reduction of the Commitments to the extent (if any) required by
Section 2.08(d), (v) the consideration received in respect of such Disposition
shall be equal to or greater than the fair market value of the assets subject to
such Disposition and (vi) the Administrative Agent shall have received, at least
three Business Days prior to the consummation of such Disposition (or such
shorter period as to which the Administrative Agent may agree), a certificate of
a Financial Officer of the Company, in form and substance satisfactory to the
Administrative Agent, certifying as to the matters set forth in this clause (f);
and

 

97

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) other Dispositions for fair market value in an aggregate amount since the
Availability Date not to exceed $25,000,000 (determined at the time of any such
Disposition).

Section 6.12 Termination or Modifications of the Effective Date Canam
Intercompany Obligations. The Company will not, and will not permit any of its
Subsidiaries to, (a) reduce, forgive, terminate, Dispose of, cancel or otherwise
similarly modify, the Effective Date Canam Intercompany Obligations or (b)
amend, modify, waive or otherwise change any term or condition relating to the
Effective Date Canam Intercompany Obligation in any manner that is, or would be,
taken as a whole, adverse to the interests of the Administrative Agent or any
other Guaranteed Party.

Section 6.13 New Accounts.

(a) From the Effective Date through, but excluding, the 30th day after the
Availability Date (or, if earlier, the date of the initial delivery to the
Administrative Agent of Schedule 5.14 to this Agreement), without the prior
written consent of the Administrative Agent, the Company will not, and will not
permit any Subsidiary to, open or otherwise establish any new Deposit Account,
Securities Account or Commodity Account (other than Excluded DDA).

(b) From and after the 30th day after the Availability Date (or, if earlier, the
date of the initial delivery to the Administrative Agent of Schedule 5.14 to
this Agreement), without the prior written consent of the Administrative Agent,
the Company will not, and will not permit any Subsidiary to, open or otherwise
establish or maintain, or deposit, credit or otherwise transfer any Cash
Receipts, securities, financial assets or any other property into, any Deposit
Account, Securities Account or Commodity Account (other than Excluded DDA) other
than Deposit Accounts, Securities Accounts and Commodity Accounts listed on
Schedule 5.14, which is maintained with the Administrative Agent or a Lender or
another financial institution reasonably acceptable to the Administrative Agent
(and from and after the Collateral Compliance Date, with respect to which (other
than in the case of any such account maintained solely in the name of one or
more Excluded Canam Entities) the Administrative Agent has been granted a
first-priority Lien subject to a Control Agreement).

Section 6.14 Financial Covenants.

(a) Consolidated Leverage Ratio. The Company will not, as of the last day of any
fiscal quarter of the Company, permit the Consolidated Leverage Ratio for the
period of four consecutive fiscal quarters ending on such day, to exceed 3.75 to
1.00.

(b) Consolidated Interest Coverage Ratio. The Company will not, as of the last
day of any fiscal quarter of the Company, permit the Consolidated Interest
Coverage Ratio for the period of four consecutive fiscal quarters ending on such
day, to be less than 2.50 to 1.00.

(c) Minimum Domestic Liquidity Coverage Ratio. The Company will not, at any
time, permit the Domestic Liquidity to be less than $500,000,000.

 

98

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur at any time on or after the Effective Date:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement (or any
amendment or modification hereof or waiver or consent hereunder), in or in
connection with any other Loan Document (or any amendment or modification
thereof or waiver or consent thereunder) or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement (or any amendment or modification hereof or waiver or
consent hereunder) or pursuant to or in connection with any other Loan Document
(or any amendment or modification thereof or waiver or consent thereunder),
shall, in any such case, prove to have been incorrect in any material respect
when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to such
Borrower’s existence), Section 5.09, Section 5.10, Section 5.11, Section 5.12,
Section 5.14, Section 5.15, Section 5.16, Section 5.18 or Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section 7.01), and such failure shall continue unremedied for
a period of ten days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

99

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 45 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) (i) the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
any Borrower or any Guarantor party thereto or shall be repudiated by any of
them, or any Borrower or any Guarantor or any of their respective Affiliates
shall so state in writing or (ii) from and after the Collateral Trigger
Effective Date, the Loan Documents, after delivery thereof, shall for any reason
cease to create a valid and perfected Lien of the priority required thereby on
any of the material Collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or any Borrower, any Subsidiary
of the Company or any of their respective Affiliates shall so state in writing;
or

 

100

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower.

Section 7.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 7.01(h) or Section 7.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Required Lenders, shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.05(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Borrower and each Guarantor; and in case of an Event of
Default described in Section 7.01(h) or Section 7.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrowers and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.05(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

101

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of (A) principal outstanding on the Loans
(solely to the extent constituting Secured Obligations), (B) reimbursement
obligations in respect of Letters of Credit pursuant to Section 2.05(e) (and
cash collateralization of LC Exposure hereunder) (solely to the extent
constituting Secured Obligations) and (C) Guaranteed Cash Management Obligations
owing to Guaranteed Cash Management Providers;

(v) fifth, pro rata to Guaranteed Hedging Obligations owing to Guaranteed
Hedging Parties;

(vi) sixth, pro rata to any other Obligations; and

(vii) seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrowers or as
otherwise required by any Governmental Requirement;

provided that, for the avoidance of doubt, Excluded Swap Obligations with
respect to any Subsidiary Guarantor shall not be paid with amounts received from
such Subsidiary Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from the Borrowers and any other Guarantors to
preserve the allocation to Obligations otherwise set forth above in this
Section 7.02(c); and provided, further, that to the extent the Administrative
Agent receives payments not constituting proceeds realized from the liquidation
or other disposition of Collateral, then, notwithstanding the terms of clause
(iv) above, clause (iv) above shall be deemed to read as follows:

(viii) fourth, pro rata to payment of (A) principal outstanding on the Loans
(regardless of whether or not constituting Secured Obligations), (B)
reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.05(e) (and cash collateralization of LC Exposure hereunder)
(regardless of whether or not constituting Secured Obligations) and (C)
Guaranteed Cash Management Obligations owing to Guaranteed Cash Management
Providers;

 

102

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VIII

[RESERVED]

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with each Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. In addition to and
not in limitation of the foregoing, each Borrower and each Lender acknowledges
that the Administrative Agent is or may be an agent, arranger and/or lender
under the Existing Credit Agreement, other loans or other securities and waives
any existing or future conflicts of interest associated with its role hereunder
and in such other transactions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by any Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

103

CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while it was acting as Administrative
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under any agreement or instrument
contemplated hereby, including in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it

 

104

CREDIT AGREEMENT



--------------------------------------------------------------------------------

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their respective Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents and to release any Guarantor from the Guaranty
Agreement to which it is a party pursuant to the terms thereof and further
agrees that any determination with respect to the inclusion or exclusion of any
asset as Collateral, including without limitation, pursuant to Section 5.12,
shall be made by the Administrative Agent in its sole discretion (and the
Administrative Agent shall have no liability in respect thereof). Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Company, at the Company’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Company in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 6.11 or is otherwise authorized by the terms
of the Loan Documents.

No Lead Arranger or Lender identified on the cover page of this Agreement (other
than the Administrative Agent) shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders in their capacity as such. Without limiting the
foregoing, no Lead Arranger or Lender identified on the cover page as a
“syndication agent” or “co-documentation agent” (or any similar title) shall
have or be deemed to have any fiduciary relationship with any Lead Arranger or
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on the Administrative Agent, any Lead Arranger or any other Lender so identified
in deciding to enter into this Agreement or in taking or not taking any action
hereunder.

The Guaranteed Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Guaranteed Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at

 

105

CREDIT AGREEMENT



--------------------------------------------------------------------------------

the direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Guaranteed
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 10.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Guaranteed Parties, ratably on
account of the relevant Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Guaranteed Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Guaranteed Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Guaranteed Party are deemed assigned to the acquisition vehicle or vehicles as
set forth in clause (ii) above, each Guaranteed Party shall execute such
documents and provide such information regarding the Guaranteed Party (and/or
any designee of the Guaranteed Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

106

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) if to a Borrower, to the Company at 300 Peach Street, P.O. Box 7000, El
Dorado, Arkansas 71731-7000, Attention of Treasurer (Telecopy No. (870)
864-6274);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark,
DE 19713, Attention of Loan and Agency Services Group (Telecopy No. (302)
634-3301); and

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Bank, to it at
JPMorgan Chase Bank, N.A., Letter of Credit Group, Global Trade Services, 10420
Highland Manor Dr., Tampa, Florida 33610, Attention of James Alonzo (Telecopy
No. (813) 432-5161);

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

107

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Borrower or any other Loan Party pursuant to this Agreement, the other
Loan Documents or the transactions contemplated therein which is distributed by
the Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section 10.01, including through an Electronic
System.

Section 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

108

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Subject to Section 10.02(c) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Borrower and the Required Lenders or
by each Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 7.02(c)
or Section 10.16 or change the definition of the terms “Domestic Subsidiary”,
“Foreign Subsidiary” or “Subsidiary”, without the written consent of each
Lender; provided that any waiver or amendment of Section 10.16, this proviso in
this Section 10.02(b)(v), Section 10.02(b)(vi) or Section 10.02(b)(viii), shall
also require the written consent of each Guaranteed Hedging Party and each
Guaranteed Cash Management Provider, (vi) modify the terms of Section 7.02(c)
without the written consent of each Lender, Guaranteed Hedging Party and
Guaranteed Cash Management Provider adversely affected thereby, or amend or
otherwise change the definition of “Guaranteed Hedging Agreement,” “Guaranteed
Hedging Obligations” or “Guaranteed Hedging Party,” without the written consent
of each Guaranteed Hedging Party adversely affected thereby or the definition of
“Guaranteed Cash Management Agreement,” “Guaranteed Cash Management Obligations”
or “Guaranteed Cash Management Provider,” without the written consent of each
Guaranteed Cash Management Provider adversely affected thereby), (vii) release
any Guarantor from any Guaranty Agreement (except as set forth in such Guaranty
Agreement) or limit its liability in respect thereof or release all or
substantially all of the Collateral, without the written consent of each Lender,
(viii) amend or otherwise modify any Security Instrument in a manner that
results in the Guaranteed Hedging Obligations or the Guaranteed Cash Management
Obligations secured by such Security Instrument no longer being secured thereby
on an equal and ratable basis with the principal of the Loans without the
written consent of each Guaranteed Hedging Party and each Guaranteed Cash
Management Provider adversely affected thereby, or (ix) change any of the
provisions of this Section 10.02 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or such Issuing Bank, as the case may
be. Notwithstanding the foregoing, (A) any supplement to Schedule 3.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders and (B) any Security Instrument
may be supplemented to add additional collateral or join additional Persons as
Guarantors with the consent of the Administrative Agent.

(c) if the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

109

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) Each Borrower is jointly
and severally obligated to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Each Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit issued
by it if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. This Section 10.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

 

110

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or (b)
of this Section 10.03, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 10.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section 10.04)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) each Borrower; provided that each Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; provided, further, that no consent of any Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

111

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent; provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

112

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Company or any of its Affiliates; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.14, Section 2.15, Section 2.16, Section 10.03 and Article IX). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register (which register may be in
electronic form) for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount (and stated interest) of the Loans
and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and each Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by paragraph
(b) of

 

113

CREDIT AGREEMENT



--------------------------------------------------------------------------------

this Section 10.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(d),
Section 2.05(e), Section 2.06(b), Section 2.17(d) or Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) each Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.14, Section 2.15 and Section 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f), it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section 10.04; and (B) shall not be
entitled to receive any greater payment under Section 2.14 or Section 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other

 

114

CREDIT AGREEMENT



--------------------------------------------------------------------------------

obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or an central bank, and this Section 10.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by any Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or a Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.14, Section 2.15, Section 2.16,
Section 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

115

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal

 

116

CREDIT AGREEMENT



--------------------------------------------------------------------------------

court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section 10.09. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) In furtherance of the foregoing, MOCL hereby irrevocably appoints the
Company, with an office on the date hereof at the address specified in
Section 10.01, as its authorized agent with all powers necessary to receive on
its behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of or relating to
the Loan Documents in any of the courts in and of the State of New York. Such
service may be made by mailing or delivering a copy of such process to MOCL in
care of the Company at the Company’s above address and MOCL hereby irrevocably
authorizes and directs the Company to accept such service on its behalf and
agrees that the failure of the Company to give any notice of any such service to
MOCL shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. If for any reason the
Company shall cease to act as process agent, MOCL shall appoint forthwith, in
the manner provided for herein, a single successor process agent qualified to
act as an agent for service of process with respect to all courts in and of the
State of New York and acceptable to the Administrative Agent. Nothing in this
paragraph shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by law or limit the right of
the Administrative Agent or any Lender to bring any action or proceeding against
MOCL or its property in the courts of other jurisdictions. To the extent that
MOCL has or hereafter may acquire any right of immunity from jurisdiction of any
court on the grounds of sovereignty or otherwise with respect to itself or its
property, MOCL hereby irrevocably waives such immunity for itself and for its
property in respect of all of its Obligations under the Loan Documents.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY

 

117

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority or self-regulatory body) such as the National Association of Insurance
Commissioners, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company, or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 10.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers. For the purposes of this Section 10.12,
“Information” means all information received from any Borrower relating to such
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Banks or any Lender on a nonconfidential
basis prior to disclosure by such Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from a Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, the
Administrative Agent shall be permitted to disclose all Information and any
other information, notices, reports or other communications received from any
Person pursuant to this Agreement to the agents, arrangers and lenders under the
Existing Credit Agreement.

 

118

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.13 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower and the Guarantors that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Borrower and the Guarantors, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower and the Guarantors in
accordance with the Act.

 

119

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.16 Collateral Matters; Hedging Agreements; Cash Management
Agreements.

(a) The benefit of the Security Instruments and of the provisions of this
Agreement relating to any collateral securing the Obligations shall also extend
to and be available to Guaranteed Hedging Providers and Guaranteed Cash
Management Providers on a pro rata basis (but subject to the terms of the Loan
Documents, including, without limitation, provisions thereof relating to the
application and priority of payments to the Persons entitled thereto) in respect
of Guaranteed Hedging Obligations and Guaranteed Cash Management
Obligations. Except as provided in Section 10.02(b), no Guaranteed Hedging
Provider or Guaranteed Cash Management Provider shall have any voting rights
under any Loan Document as a result of the existence of any Guaranteed Hedging
Obligation or Guaranteed Cash Management Obligation owed to it.

(b) If any Lender determines, acting reasonably, that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to hold or benefit from a Lien over real property
pursuant to any law of the United States or any State thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such Lien to the
extent of such illegality; provided, that such determination or disclaimer by
such Lender shall not invalidate or render unenforceable such Lien for the
benefit of any other Lender.

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

120

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledge its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship (except solely with respect to the Administrative Agent or the
applicable Lender maintaining a Register or Participant Register, as applicable,
as expressly provided in Section 10.04) between the Borrowers and the
Subsidiaries, on the one hand, and the Administrative Agent or any Lender, on
the other hand, is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether the Administrative Agent or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters; (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Borrowers and the
Subsidiaries, on the one hand, and the Administrative Agent and the Lenders, on
the other hand; (iii) the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) the Borrowers are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of the Subsidiaries, or
any other Person; (ii) neither the Administrative Agent nor the Lenders has any
obligation to the Borrowers or any of the Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrowers and the Subsidiaries,
and neither the Administrative Agent nor the Lenders has any obligation to
disclose any of such interests to the Borrowers or the Subsidiaries. To the
fullest extent permitted by Law, the Borrowers hereby waive and release any
claims that they may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[SIGNATURE PAGES BEGIN NEXT PAGE]

 

121

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

MURPHY OIL CORPORATION By:  

/s/ John Gardner

Name:   John Gardner Title:   Vice President and Treasurer MURPHY EXPLORATION &
PRODUCTION COMPANY – INTERNATIONAL By:  

/s/ John Gardner

Name:   John Gardner Title:   Vice President and Treasurer MURPHY OIL COMPANY
LTD. By:  

/s/ John Gardner

Name:   John Gardner Title:   Vice President and Treasurer

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent, Issuing Bank, & Lender:     JPMORGAN CHASE BANK, N.A.    
By:  

/s/ Jeffrey C. Miller

    Name:   Jeffrey C. Miller     Title:   Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Syndication Agent, Issuing Bank, & Lender:     BANK OF AMERICA, N.A.     By:  

/s/ Ken Phelan

    Name:   Ken Phelan     Title:   Director

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Co-Documentation Agent, Issuing Bank & Lender:     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:  

/s/ Nathan Starr

    Name:   Nathan Starr     Title:   Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     DNB CAPITAL LLC     By:  

/s/ Sybille Andaur

    Name:   Sybille Andaur     Title:   First Vice President     By:  

/s/ Barbara Gronguist

    Name:   Barbara Gronguist     Title:   Senior Vice President
Co-Documentation Agent and Issuing Bank:     DNB BANK ASA, NEW YORK BRANCH    
By:  

/s/ Sybille Andaur

    Name:   Sybille Andaur     Title:   First Vice President     By:  

/s/ Barbara Gronguist

    Name:   Barbara Gronguist     Title:   Senior Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Co-Documentation Agent, Issuing Bank & Lender:     BNP PARIBAS     By:  

/s/ Julien Pecoud-Bouvet

    Name:   Julien Pecoud-Bouvet     Title:   Vice President     By:  

/s/ James McHale

    Name:   James McHale     Title:   Managing Director

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Co-Documentation Agent, Issuing Bank & Lender:     THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.     By:  

/s/ Todd Vaubel

    Name:   Todd Vaubel     Title:   Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Co-Documentation Agent, Issuing Bank & Lender:     THE BANK OF NOVA SCOTIA    
By:  

/s/ Alan Dawson

    Name:   Alan Dawson     Title:   Director

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     REGIONS BANK     By:  

/s/ Kelly Elmore III

    Name:   Kelly Elmore III     Title:   Managing Director

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     GOLDMAN SACHS BANK USA     By:  

/s/ Rebecca Kratz

    Name:   Rebecca Kratz     Title:   Authorized Signatory

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     BANCORPSOUTH BANK     By:  

/s/ Ronald L. Hendrix

    Name:   Ronald L. Hendrix     Title:   Executive Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Matthew Molero

    Name:   Matthew Molero     Title:   Senior Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:   WHITNEY BANK   By:  

/s/ Elder Gwin

  Name:   Elder Gwin   Title:   Vice President

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     EXPORT DEVELOPMENT CANADA     By:  

/s/ Christopher Wilson

    Name:   Christopher Wilson     Title:   Financing Manager     By:  

/s/ Elaine Posthumus

    Name:   Elaine Posthumus     Title:   Senior Financing Manager

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender:     SIMMONS BANK     By:  

/s/ Robert L. Robinson, IV

    Name:   Robert L. Robinson, IV     Title:   Community President - El Dorado

 

Signature Page

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.01

to Credit Agreement

COMMITMENTS

 

Lender

   Amount of
Commitment      Percentage of
Commitment  

JPMorgan Chase Bank, N.A.

   $ 125,000,000         10.416666667 % 

Bank of America, N.A.

   $ 125,000,000         10.416666667 % 

DNB Capital, LLC

   $ 125,000,000         10.416666667 % 

Wells Fargo Bank, National Association

   $ 125,000,000         10.416666667 % 

BNP Paribas

   $ 125,000,000         10.416666667 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 125,000,000         10.416666667 % 

The Bank of Nova Scotia

   $ 125,000,000         10.416666667 % 

Regions Bank

   $ 65,000,000         5.416666667 % 

BancorpSouth Bank

   $ 50,000,000         4.166666667 % 

Goldman Sachs Bank USA

   $ 45,000,000         3.750000000 % 

Capital One, National Association

   $ 45,000,000         3.750000000 % 

Whitney Bank

   $ 45,000,000         3.750000000 % 

Export Development Canada

   $ 45,000,000         3.750000000 % 

Simmons Bank

   $ 30,000,000         2.500000000 % 

TOTAL:

   $ 1,200,000,000         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.05

to Credit Agreement

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

LC No.

  

Issue

Date

  

Expiration

Date

   Face Amount     

Accrual

  

Beneficiary

  

Applicant

J.P. Morgan Chase

   TFTS-988779    03/30/2016    03/31/2017    $ 88,477,075.00       No   
Enbridge G&P Canada Ltd.   

Murphy Oil

Company Ltd.



--------------------------------------------------------------------------------

Schedule 3.14

to Credit Agreement

SUBSIDIARIES

 

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Arkansas Oil Company

   Corporation1    Delaware    Arkansas    El Dorado    100 % Common Stock2   
No    No    No

Caledonia Land Company

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

El Dorado Engineering Inc.

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

El Dorado Contractors

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

Marine Land Company

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

Murphy Eastern Oil Company

   Corporation    Delaware    Inactive    El Dorado    100 % Common Stock    No
   No    No

 

1  All Subsidiaries are “C” corporations or the equivalent in other
jurisdictions.

2  All Subsidiaries have issued common stock. There are no other classes of
equity except see notes below pertaining to certain Australian entities.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Exploration & Production Company

   Corporation    Delaware    Holding Company    Houston    100 % Common Stock
   Yes    Guarantor    No

Mentor Holding Corporation

   Corporation    Delaware    Inactive    El Dorado    100 % Common Stock    No
   No    No

Mentor Excess and Surplus Lines Insurance Company

   Corporation    Delaware    Inactive    El Dorado    100 % Common Stock    No
   No    No

MIRC Corporation

   Corporation    Louisiana    Inactive    El Dorado    100 % Common Stock    No
   No    No

Murphy Building Corporation

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

Murphy Exploration & Production Company – International

   Corporation    Delaware    Worldwide    Houston    100 % Common Stock    Yes
   Guarantor    No



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Canam Offshore Limited

   Corporation    Bahamas    Holding Company    Nassau    100 % Common Stock   
Yes    No    Yes

Canam Brunei Oil Ltd.

   Corporation    Bahamas    Brunei    Kuala Lumpur    100 % Common Stock    No
   No    Yes

Murphy Peninsular Malaysia Oil Co., Ltd.

   Corporation    Bahamas    Malaysia    Kuala Lumpur    100 % Common Stock   
No    No    Yes

Murphy Sabah Oil Co., Ltd.

   Corporation    Bahamas    Malaysia    Kuala Lumpur    100 % Common Stock   
No    No    Yes

Murphy Sarawak Oil Co., Ltd.

   Corporation    Bahamas    Malaysia    Kuala Lumpur    100 % Common Stock   
No    No    Yes

El Dorado Exploration, S.A.

   Corporation    Delaware    Inactive    N/A    100 % Common Stock    No    No
   No

Murphy Asia Oil Co., Ltd.

   Corporation    Bahamas    SE Asia    Kuala Lumpur    100 % Common Stock    No
   No    No



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Australia Holdings Pty. Ltd

   Corporation    Western Australia    Australia    Perth    100% Preferred3   
No    No    No

Murphy Australia AC/P 57 Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia AC/P 58 Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia EPP43 Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia NT/P80 Oil Pty. Ltd

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

 

3  Redeemable preferred shares issued which are treated as common shares for
U.S. purposes.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Australia Oil Pty. Ltd

   Corporation    Western Australia    Australia    Perth    100% Preferred4   
No    No    No

Murphy Australia AC/P 36 Oil Pty. Limited

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia WA-408-P Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100% Preferred5   
No    No    No

Murphy Australia WA-423-P Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia WA-476-P Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Australia WA-481-P Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100% Preferred6   
No    No    No

 

4  See note no. 3 above.

5  See note no. 3 above.

6  See note no. 3 above.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Australia AC/P 59 Oil Pty. Ltd.

   Corporation    Western Australia    Australia    Perth    100 % Common Stock
   No    No    No

Murphy Brazil Exploracao e Producao de Petroleo e Gas Ltda.

   Corporation    Brazil    Brazil    N/A7    100 % Common Stock    No    No   
No

Murphy Cameroon Elombo Oil Co., Ltd.

   Corporation    Bahamas    Cameroon8       100 % Common Stock    No    No   
No

Murphy Cuu Long Bac Oil Co., Ltd.

   Corporation    Bahamas    Vietnam    Ho Chi Minh City    100 % Common Stock
   No    No    No

Murphy Dai Nam Oil Co., Ltd.

   Corporation    Bahamas    Vietnam    Ho Chi Minh City    100 % Common Stock
   No    No    No

 

7  No office has been established.

8  Murphy has exited Cameroon.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Equatorial Guinea Oil Co., Ltd.

   Corporation    Bahamas    Equatorial Guinea9    N/A    100 % Common Stock   
No    No    No

Murphy Exploration (Alaska), Inc.

   Corporation    Delaware    Alaska    Houston    100 % Common Stock    No   
No    No

Murphy International Marketing & Trading Company

   Corporation    Delaware    Worldwide    Houston    100 % Common Stock    No
   No    No

Murphy Italy Oil Company

   Corporation    Delaware    Inactive    Houston    100 % Common Stock    No   
No    No

Murphy Luderitz Oil Co., Ltd.

   Corporation    Bahamas    Namibia    Windhoek    100 % Common Stock    No   
No    No

Murphy Nha Trang Oil Co., Ltd.

   Corporation    Bahamas    Vietnam    Ho Chi Minh City    100 % Common Stock
   No    No    No

 

9  Murphy has exited Equatorial Guinea.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Overseas Ventures Inc.

   Corporation    Delaware    Worldwide    Houston    100 % Common Stock    No
   No    No

Murphy Phuong Nam Oil Co., Ltd.

   Corporation    Bahamas    Vietnam    Ho Chi Minh City    100 % Common Stock
   No    No    No

Murphy Semai IV Ltd.

   Corporation    Bahamas    Indonesia10    N/A    100 % Common Stock    No   
No    No

Murphy Semai Oil Co., Ltd. Note: Name changed to Murphy Cuu Long Tay Oil Co.,
Ltd.

   Corporation    Bahamas    Vietnam    Ho Chi Minh City    100 % Common Stock
   No    No    Yes11

 

10  Murphy has exited Indonesia.

11  Moved under Canam Offshore Ltd. effective June 2016 for Vietnam operations.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Somali Oil Company

   Corporation    Delaware    Somalia12    N/A    100 % Common Stock    No    No
   No

Murphy South Barito, Ltd.

   Corporation    Bahamas    Indonesia    N/A    100 % Common Stock    No    No
   No

Murphy Spain Oil Company

   Corporation    Delaware    Spain    Madrid13    100 % Common Stock    No   
No    No

Murphy West Africa, Ltd.

   Corporation    Bahamas    Republic of Congo14    N/A    100 % Common Stock   
No    No    No

Murphy Wokam Oil Company, Ltd.

   Corporation    Bahamas    Indonesia    N/A    100 % Common Stock    No    No
   No

Murphy Worldwide, Inc.

   Corporation    Delaware    Worldwide    Houston    100 % Common Stock    No
   No    No

 

12  No activity.

13  Branch office in process of winding down.

14  Murphy has exited Congo.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Ocean Exploration Company

   Corporation    Delaware    Holding Company    Houston    100 % Common Stock
   No    No    No

Odeco Italy Oil Company

   Corporation    Delaware    Inactive    N/A    100 % Common Stock    No    No
   No

Murphy Offshore Oil Co. Ltd.

   Corporation    Bahamas    Worldwide    Nassau    100 % Common Stock    No   
No    No

Murphy Netherlands Holdings B.V.

   Corporation    Netherlands    Netherlands    N/A15    100 % Common Stock   
No    No    No

Murphy Netherlands Holdings II B.V.

   Corporation    Netherlands    Netherlands    N/A    100 % Common Stock    No
   No    No

Murphy Sur, S. de R. L. de C.V.

   Corporation    Mexico    Mexico    N/A16    100 % Common Stock    No    No   
No

 

15  No offices have been established in the Netherlands.

16  No offices have been established in Mexico.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Exploration & Production Company – USA

   Corporation    Delaware    United States    Houston    100 % Common Stock   
Yes    Guarantor    No

Murphy Crude Oil Marketing, Inc.

   Corporation    Delaware    United States    Houston    100 % Common Stock   
No    No    No

Murphy Gas Gathering Inc.

   Corporation    Delaware    United States    Houston    100 % Common Stock   
No    No    No

Murphy Oil Company Ltd.

   Corporation    Canada    Canada    Calgary    100 % Common Stock    Yes   
Guarantor    No

Murphy Canada Exploration Company

   Corporation    Nova Scotia    Canada    Calgary    100 % Common Stock    No
   No    No

Murphy Canada Holding ULC

   Corporation    Alberta    Canada    Calgary    100 % Common Stock    No    No
   No

Murphy Canada, Ltd.

   Corporation    Canada    Canada    Calgary    100 % Common Stock    No    No
   No



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murphy Finance Company

   Corporation    Nova Scotia    N/A17    N/A    100 % Common Stock    No    No
   No

Murphy Realty Inc.

   Corporation    Delaware    Arkansas    El Dorado    100 % Common Stock    No
   No    No

New Murphy Oil (UK) Corporation

   Corporation    Delaware    Holding Company    El Dorado    100 % Common Stock
   No    No    No

Murphy Petroleum Limited

   Corporation    England    U.K.    N/A18    100 % Common Stock    No    No   
No

Alnery No. 166 Ltd.

   Corporation    England    U.K.    N/A    100 % Common Stock    No    No    No

Murphy Retail Acquisition Limited

   Corporation    England    U.K.    N/A    100 % Common Stock    No    No    No

 

17  Inactive.

18  Murphy no longer has continuing operations in the U.K.



--------------------------------------------------------------------------------

Name of
Subsidiary

  

Type of
Entity

  

Jurisdiction

  

Principal
Place of
Business

  

Chief
Executive
Office

  

Equity
Interests
Issued

  

Material
Subsidiary

  

Guarantor/Required
Subsidiary
Guarantor

  

Excluded
Canam
Entity

Murco Petroleum Limited

   Corporation    England    U.K.    N/A    100 % Common Stock    No    No    No

European Petroleum Distributors Ltd.

   Corporation    England    U.K.    N/A    100 % Common Stock    No    No    No

 



--------------------------------------------------------------------------------

Schedule 3.16

to Credit Agreement

MARKETING CONTRACTS

 

Deal

Date

   Start
Date    End
Date   

Company

   GJ/day    $Cad/GJ      Mcf/day    $Cad/Mcf  

6/4/2014

   1-Jan-16    31-Dec-16    BP    5,000    $ 3.908       4,739    $ 4.123   

6/5/2014

   1-Jan-16    31-Dec-16    Macquarie    5,000    $ 3.930       4,739    $ 4.146
               10,000    $ 3.919       9,478    $ 4.135   

6/24/2015

   1-Jan-16    31-Dec-16    Macquarie    10,000    $ 2.845       9,478    $
3.002   

6/24/2015

   1-Jan-16    31-Dec-16    BP    10,000    $ 2.850       9,478    $ 3.007   

6/24/2015

   1-Jan-16    31-Dec-16    BNP Paribas    10,000    $ 2.845       9,478    $
3.002   

6/25/2015

   1-Jan-16    31-Dec-16    BP    10,000    $ 2.855       9,478    $ 3.012   

6/25/2015

   1-Jan-16    31-Dec-16    Mercuria    5,000    $ 2.850       4,739    $ 3.007
  

6/25/2015

   1-Jan-16    31-Dec-16    Macquarie    7,700    $ 2.850       7,298    $ 3.007
               52,700    $ 2.849       49,950    $ 3.006   

5/11/2016

   1-Jun-16    31-Dec-20    BP    10,000    $ 2.600       9,478    $ 2.743   

5/12/2016

   1-Jun-16    31-Dec-20    BP    10,000    $ 2.570       9,478    $ 2.712   

5/12/2016

   1-Jun-16    31-Dec-20    Shell    2,500    $ 2.560       2,370    $ 2.701   

5/12/2016

   1-Jun-16    31-Dec-20    BP    10,000    $ 2.560       9,478    $ 2.701   

5/20/2016

   1-Jun-16    31-Dec-20    Shell    7,500    $ 2.560       7,109    $ 2.701   

5/20/2016

   1-Jun-16    31-Dec-20    Macquarie    2,200    $ 2.560       2,085    $ 2.701
               42,200    $ 2.572       39,998    $ 2.713          ROY 2016
Hedged    104,900    $ 2.840       99,426    $ 2.996   

7/25/2016

   1-Jan-17    31-Dec-20    BP    20,000    $ 2.845       18,956    $ 3.002   
      2017-2020 Hedged    62,200    $ 2.660       58,954    $ 2.806   



--------------------------------------------------------------------------------

Schedule 3.17

to Credit Agreement

HEDGING AGREEMENTS

 

Hedging

Agreement

  Type   Term   Effective
Date   Termination
Date   Notional
Amount/
Volumes     Net
Mark-to-Market
Value    

Related

Credit

Support

Agreements

  Counterparties JP Morgan WTI Swap (EFS/GOM Hedge)   WTI
Calendar
Swap   1 year


6 months

1 year

  1-Jan-16


1-Jul-16

1-Jan-17

  31-Dec-16


31-Dec-16

31-Dec-17

   


 

 

7,000 b/d


2,000 b/d

1,000 b/d

  


  

  

  $ 10,803,387     

JPMorgan Chase & Co Guarantee

(May 29, 2013)

  JP Morgan
Chase Bank of America Merrill Lynch WTI Swap (EFS/GOM Hedge)   WTI
Calendar
Swap   1 year   1-Jan-16   31-Dec-16     5,000 b/d      $ 6,212,946     

Merrill Lynch Commodities, Inc. ISDA

(Jul. 24, 2013)

  Bank of Amrica
Merrill Lynch Wells Fargo WTI Swap (EFS/GOM Hedge)   WTI
Calendar
Swap   1 year


6 months

1 year

  1-Jan-16


1-Jul-16

1-Jan-17

  31-Dec-16


31-Dec-16

31-Dec-17

   


 

 

3,000 b/d


3,000 b/d

2,000 b/d

  


  

  

  $ 6,803,025     

Well Fargo Bank, N.A.

ISDA (Mar.

5, 2014)

  Wells Fargo
Bank, National
Association BNP Paribas WTI Swap (EFS/GOM Hedge)   WTI
Calendar
Swap   1 year


1 year

  1-Jan-16


1-Jan-17

  31-Dec-16


31-Dec-17

   


 

5,000 b/d


4,000 b/d

  


  

  $ 10,947,706     

BNP Paribas

ISDA (Oct. 1,

2015)

  BNP Paribas



--------------------------------------------------------------------------------

Schedule 6.01

to Credit Agreement

EXISTING INDEBTEDNESS

 

1. Promissory Note, dated as of June 28, 2016, made by Canam Offshore Limited, a
corporation organized under the laws of the Bahamas, and payable to the order of
Murphy Oil Company Ltd., a Canadian corporation, in an original principal amount
of $1,204,429,777.78.

 

2. SEMI-FPS Lease Agreement, dated as of November 9, 2012 between Sabah Shell
Petroleum Company Limited and Gumusut-Kakap Semi-Floating Production System
(Labuan Limited) (as amended prior to the date hereof).

 

3. Letters of Credit:

 

Issuing Bank

  

LC No.

  

Issue

Date

  

Expiration

Date

  

Face

Amount

  

Accrual

  

Beneficiary

  

Applicant

Regions Bank    55105709    06/08/2010    09/01/2017    $250,000.00    No    RR
Commission of TX    Murphy Exploration & Production Company—USA Wells Fargo
Bank, National Association    IS0010871    02/01/2012    02/01/2017   
$102,071.00    No    Reliance Ins. Co.    Murphy Oil Corporation BancorpSouth,
Inc.    536000605879    06/01/2010    06/01/2017    $3,821,430.00    No   
Liberty Mutual Ins Co.    Murphy Oil Corporation BNP Paribas    4133373   
12/16/2014    3/31/2017    £32,000,000.00    No    Trustees of the MURCO 1981
Pension Scheme    MURCO Petroleum Ltd. JP Morgan Chase Malaysia    ILG15/0045   
04/29/2015    04/30/2017   

RM: 50,000.00

USD Equiv.: 12,375.00

   No    lnstitut Jantung Negara Sdn Bhd    Murphy Sarawak Oil Co., Ltd JP
Morgan Chase Malaysia    ILG1510049    05/29/2015    10/19/2016   

RM: 500,000.00

 

USD Equiv.: 123,747.00

   No    Bintulu Port Sdn Bhd    Murphy Sarawak Oil Co., Ltd JP Morgan Chase
Malaysia    ILG15/00B2    12/10/2015    10/21/2016   

RM: 12,200,000.00

 

USD Equiv.: 3,019,428.00

   No    Petronas Dagangan Berhad    Murphy Sarawak Oil Co., Ltd JP Morgan Chase
Malaysia    ILG16/0029    11/3/2016    02/23/2017   

RM: 2,000,000.00

USD Equiv.: 494,988.00

   No    Syarikat SESCO Berhad    Murphy Sarawak Oil Co., Ltd



--------------------------------------------------------------------------------

Issuing Bank

  

LC No.

  

Issue

Date

  

Expiration

Date

  

Face

Amount

  

Accrual

  

Beneficiary

  

Applicant

JP Morgan Chase Malaysia    ILG16/0030    11/3/2016    03/12/2017   

RM: 2,500,000.00

 

USD Equiv.: 618,735.00

   No    Customs and Excise Sarawak   

Murphy

Sarawak Oil

Co., Ltd

JP Morgan Chase Malaysia    ILG16/0035    03/18/2016    03/19/2017   

RM: 2,800,000.00

 

USD Equiv.: 692,984.00

   No    Petronas Dagangan Berhad   

Murphy

Sarawak Oil

Co., Ltd

JP Morgan Chase Malaysia    ILG16/0061    10/6/2016    10/31/2016   

RM:

20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sarawak    Murphy Sarawak Oil Co., Ltd JP Morgan
Chase Malaysia    ILG16/0062    10/6/2016    10/31/2016   

RM:

20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sarawak   

Murphy

Sarawak Oil

Co., Ltd

JP Morgan Chase Malaysia    ILG15/0076    09/22/2015    09/24/2016   

RM:

20,000.00

 

USD Equiv.: 4,950.00

   No   

Customs and Excise

Sabah

  

Murphy

Sabah Oil

Co., Ltd

JP Morgan Chase Malaysia    ILG1 5J0077    09/22/2015    09/24/2016   

RM:

20,000.00

 

USD Equiv.: 4,950.00

   No   

Customs and Excise

Sabah

  

Murphy

Sabah Oil

Co., Ltd

JP Morgan Chase Malaysia    ILG15/0079    2/10/2015    09/25/2016   

RM: 10,000,000.00

 

USD Equiv.: 2,474,941.00

   No   

Customs and Excise

Sabah

  

Murphy

Sabah Oil Co., Ltd

Royal Bank of Canada    P113548C00489    12/19/2000    01/02/2017    $30,000.00
   No    Independent System Operator   

Murphy Oil

Company

Ltd.

Royal Bank of Canada    P362407C00489    2/16/2007    02/15/2017    $10,120.00
   No    Province of Alberta Dept. Energy, Sustainable Res   

Murphy Oil Company

Ltd.



--------------------------------------------------------------------------------

Issuing Bank

  

LC No.

  

Issue

Date

  

Expiration

Date

  

Face

Amount

  

Accrual

  

Beneficiary

  

Applicant

Royal Bank of

Canada

   10004272    02/24/2016    02/23/2017    $10,475,000.00    No   
Canada-Newfoundland Offshore Petroleum Board   

Murphy Oil

Company

Ltd.

Royal Bank of

Canada

   P382829C00489    07/31/2008    06/30/2017    $7,014,017.88    No    Province
of Saskatchewan   

Murphy Oil Company

Ltd.

Royal Bank of

Canada

   1000453    07/31/2012    10/31/2016    $1,569,837.00    No   
Canada-Newfoundland Offshore Petroleum Board   

Murphy Oil Company

Ltd.

Royal Bank of

Canada

   10004273    02/24/2016    02/23/2017    $6,500,000.00    No   
Canada-Newfoundland Offshore Petroleum Board   

Murphy Oil Company

Ltd.

Royal Bank of

Canada

   10004274    02/24/2016    02/23/2017    $4,379,100.00    No   
Canada-Newfoundland Offshore Petroleum Board   

Murphy Oil Company

Ltd.

Royal Bank of

Canada

   P385380C00489    10/27/2008    10/16/2016    $1,500,000.00    No    Natural
Gas Exchange Inc   

Murphy Oil Company

Ltd.

Royal Bank of

Canada

   10004275    02/22/2016    02/21/2017    $500,000.00    No    BC Ministry of
Transportation   

Murphy Oil Company

Ltd.



--------------------------------------------------------------------------------

Schedule 6.02

to Credit Agreement

SUBSIDIARY GUARANTEES

 

Issuing

Bank

  

LC No.

  

Issue

Date

  

Expiration

Date

  

Face Amount

  

Accrual

  

Beneficiary

  

Applicant

JP Morgan

Chase

Malaysia

   ILG15/0045    04/29/2015    04/30/2017   

RM: 50,000.00

 

USD Equiv.: 12,375.00

   No    lnstitut Jantung Negara Sdn Bhd    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG1510049    05/29/2015    10/19/2016   

RM: 500,000.00

 

USD Equiv.: 123,747.00

   No    Bintulu Port Sdn Bhd    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG15/00B2    12/10/2015    10/21/2016   

RM: 12,200,000.00

 

USD Equiv.: 3,019,428.00

   No    Petronas Dagangan Berhad    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG16/0029    11/3/2016    02/23/2017   

RM: 2,000,000.00

 

USD Equiv.: 494,988.00

   No    Syarikat SESCO Berhad    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG16/0030    11/3/2016    03/12/2017   

RM: 2,500,000.00

 

USD Equiv.: 618,735.00

   No    Customs and Excise Sarawak    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG16/0035    03/18/2016    03/19/2017   

RM: 2,800,000.00

 

USD Equiv.: 692,984.00

   No    Petronas Dagangan Berhad    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG16/0061    10/6/2016    10/31/2016   

RM: 20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sarawak    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG16/0062    10/6/2016    10/31/2016   

RM: 20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sarawak    Murphy Sarawak Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG15/0076    09/22/2015    09/24/2016   

RM: 20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sabah    Murphy Sabah Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG1 5J0077    09/22/2015    09/24/2016   

RM: 20,000.00

 

USD Equiv.: 4,950.00

   No    Customs and Excise Sabah    Murphy Sabah Oil Co., Ltd

JP Morgan

Chase

Malaysia

   ILG15/0079    2/10/2015    09/25/2016   

RM: 10,000,000.00

 

USD Equiv.: 2,474,941.00

   No    Customs and Excise Sabah    Murphy Sabah Oil Co., Ltd



--------------------------------------------------------------------------------

Schedule 6.03

to Credit Agreement

EXISTING LIENS

Each of the letters of credit issued by Royal Bank of Canada set forth on
Schedule 6.01 is secured by a Lien on cash equal to 100% of the face amount of
such letter of credit.



--------------------------------------------------------------------------------

Schedule 6.09

to Credit Agreement

EXISTING INVESTMENTS

None.